Exhibit 10.1

EXECUTION VERSION

STERICYCLE, INC.

FIFTH AMENDMENT

 

This FIFTH AMENDMENT, dated as of February 25, 2020 (this “Amendment”), is
entered into by and among STERICYCLE, INC., a Delaware corporation (the
“Company”), the Subsidiaries of the Company signatory hereto (collectively, the
“Subsidiary Loan Parties”), the Lenders (as defined below) signatory hereto, and
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under that certain Credit Agreement, dated as of
November 17, 2017 (as amended by that certain First Amendment to Credit
Agreement dated as of March 23, 2018, that certain Second Amendment to Credit
Agreement dated as of November 15, 2018, that certain Third Amendment to Credit
Agreement dated as of December 19, 2018, and that certain Fourth Amendment to
Credit Agreement dated as of June 14, 2019, the “Existing Credit Agreement”; the
Existing Credit Agreement as amended by this Amendment, the “Credit Agreement”),
among the Company, the financial institutions from time to time party thereto as
lenders (the “Lenders”) or as “L/C Issuers”, the Subsidiaries of the Company
party thereto as “Designated Borrowers”, and the Administrative
Agent.  Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
amend the Existing Credit Agreement as set forth herein; and

WHEREAS, the Administrative Agent and the Lenders have agreed, on the terms and
conditions set forth below, to so amend the Existing Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the parties hereto hereby agrees as
follows:

1.  Amendments to Existing Credit Agreement.  Subject to and in accordance with
the terms and conditions set forth herein and in reliance upon the
representations and warranties set forth herein, the parties hereto hereby agree
that (a) the Existing Credit Agreement (other than the Schedules and Exhibits
thereof, except as specified in clause (b) below) is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the Credit Agreement attached hereto as Annex A, and (b) the
existing Exhibit D (Compliance Certificate) to the Existing Credit Agreement is
hereby amended such that, after giving effect to all such amendments, it shall
read in its entirety under the Credit Agreement as set forth on Annex B hereto.

2.  Conditions to Effectiveness.  The amendments set forth in Section 1 of this
Amendment shall become effective as of the date hereof (except with respect to
the amendments to Section 7.11(b) of the Existing Credit Agreement, which shall
be effective as of December 31, 2019) upon the satisfaction of the following
conditions:

(a) the Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or copies sent by electronic transmission (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (where applicable), and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders party hereto:

 

--------------------------------------------------------------------------------

 

(i)  executed counterparts of this Amendment, duly executed and delivered on
behalf of each of the Company, each other Loan Party, the Required Lenders, and
the Required Term Lenders;

(ii)  executed counterparts of the Security Documents, duly executed and
delivered on behalf of the Company and each Domestic Loan Party in favor of the
Administrative Agent, for the benefit of the Secured Parties;

(iii)  evidence that the Security Documents shall be effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable first security interest and Lien upon the
Collateral, including, without limitation, (A) searches of UCC filings in the
jurisdiction of organization or formation of the Company and each Domestic
Subsidiary Guarantor, in each jurisdiction where a filing would need to be made
in order to perfect the Administrative Agent’s security interest in the
Collateral, and in each other jurisdiction requested by the Administrative
Agent, (B) copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens, and (C) proper UCC-1
financing statements in form appropriate for filing under the Uniform Commercial
Code of each jurisdiction that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby;

(iv)  (A) stock certificates and instruments representing the Collateral
referred to in the Security Documents accompanied by undated stock powers or
instruments of transfer executed in blank, (B) Intellectual Property Security
Agreements duly executed by each applicable Domestic Loan Party, and (C)
evidence that all other actions, recordings and filings that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Security Documents have been taken;

(v)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company and each Loan
Party that is a Domestic Subsidiary as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment, the Security Documents and each other Loan Document executed in
connection herewith;

(vi)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company and each Loan Party that is a
Domestic Subsidiary is validly existing, in good standing (to the extent
applicable) and qualified to engage in business in its jurisdiction of
organization;

(vii)  a favorable opinion of Faegre Drinker Biddle & Reath LLP addressed to the
Administrative Agent and each Lender and addressing such matters concerning the
Company and each Loan Party that is a Domestic Subsidiary, this Amendment, the
Security Documents and the other Loan Documents executed in connection herewith
as the Administrative Agent may reasonably request;

(viii)  evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with certificates of
insurance and lender’s loss payee and additional insured endorsements in form
and substance reasonably satisfactory to the Administrative Agent;

(ix)  a duly completed perfection certificate duly executed by a Responsible
Officer of each Domestic Loan Party; and

2

--------------------------------------------------------------------------------

 

(x)  a certificate of a Responsible Officer of the Company certifying (A) that
the conditions specified in Sections 4.02(a) and (b) of the Credit Agreement
have been satisfied, (B) that there has been no event or circumstance since
December 31, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) there is no
action, suit, investigation or proceeding pending or, to the knowledge of the
Loan Parties, threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
and (D) the Loan Parties have received all consents, approvals, authorizations,
registrations or filings required to be made or obtained by the Company or any
other Loan Party in connection with this Amendment and any other transaction in
connection herewith and no investigation or inquiry by any Governmental
Authority regarding this Amendment or any related transaction is ongoing;

(b)the Company having paid the fees in the amounts and at the times specified in
the letter agreement, dated as of February 3, 2020, between the Company and BofA
Securities, Inc. (the “Amendment Fee Letter”), which fees shall be deemed fully
earned and due when payable as set forth therein and shall be non-refundable;

(c) unless waived by the Administrative Agent, the Company having paid all fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced prior to the date hereof; and

(d)upon the request of any Lender prior to the Fifth Amendment Effective Date,
the Company shall have provided to such Lender (i) documentation and other
information so requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, and (ii)
if any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Borrower.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Fifth Amendment Effective Date specifying its objection thereto.

3.  Representations and Warranties.  Each Loan Party hereby represents and
warrants that:

(a)  This Amendment has been duly executed and delivered by each Loan Party that
is party hereto.  This Amendment and the Credit Agreement constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms (except, in any case, as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization,
examinership or similar laws affecting creditors’ rights generally and by
principles of equity);

(b)  Each Loan Party (i) is duly organized or formed, validly existing and in
good standing (if applicable in such Loan Party’s jurisdiction of incorporation
or organization) under the Laws of the jurisdiction of its incorporation or
organization and (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under this Amendment and each other Loan
Document;

(c)  The execution, delivery and performance by each Loan Party of this
Amendment and each other Loan Document executed in connection herewith have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) contravene the terms of any of such Person’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the

3

--------------------------------------------------------------------------------

 

creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;

(d)  No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment or any other Loan
Document executed in connection herewith;

(e)  No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Amendment; and

(f)  The representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects) as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of Section
5.05 thereof shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 thereof.

4.  Governing Law; Jurisdiction; Waiver of Jury Trial; Etc.  This AMENDMENT
shall be governed by, and construed in accordance with, the internal laws and
decisions (as opposed to conflicts of law provisions) of the state of NEW YORK.
This Amendment shall be further subject to the provisions of Sections 10.14 and
10.15 of the Credit Agreement.

5. Counterparts; Integration; Effectiveness.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment, together with the Credit
Agreement, the Amendment Fee Letter and the other Loan Documents, constitutes
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

6. Severability.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  

7.Effect.  Upon the effectiveness of this Amendment, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import shall mean and be a reference to the Existing Credit Agreement as
modified hereby and each reference in the other Loan

4

--------------------------------------------------------------------------------

 

Documents to the “Credit Agreement”, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Existing Credit Agreement as
modified hereby.  This Amendment shall constitute a Loan Document for purposes
of the Credit Agreement and the other Loan Documents.  

8. Reaffirmation.  Except as specifically modified by this Amendment, the
Existing Credit Agreement shall remain in full force and effect in the form of
the Credit Agreement and is hereby ratified and confirmed.

9. Guarantors.  Each Guarantor hereby consents to this Amendment and reaffirms
its Guaranty and the terms and conditions of each Guaranty and each other Loan
Document executed by it and acknowledges and agrees that each and every such
Guaranty and other Loan Document executed by such Guarantor in connection with
the Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

[Remainder of this page intentionally left blank; signature pages follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed and delivered by a duly authorized officer on the date first above
written.

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

By:_/s/ Ronaldo Naval_____________________

Name:  Ronaldo Naval

Title:    Vice President

 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender


 

By:_/s/ Michael Contreras___________________

Name:  Michael Contreras

Title:    Director

 



 

--------------------------------------------------------------------------------

 





STERICYCLE, INC., as the Company

 

By:      /s/ Janet H. Zelenka

Name:Janet H. Zelenka

Title:Executive Vice President and Chief Financial Officer

 

STERICYCLE INTERNATIONAL, LTD., as a Designated Borrower and a Guarantor

 

By:      /s/ Daniel Ginnetti

Name:Daniel Ginnetti

Title:Director

 

SRCL LIMITED, as a Designated Borrower and a Guarantor

 

 

By: /s/ Daniel GinnettiName:Daniel GinnettiTitle:Director

 

 

STERICYCLE EUROPE S.à.r.l., as a Designated Borrower and a Guarantor

 

 

By:      /s/ Daniel Ginnetti

Name:Daniel Ginnetti

Title:A Manager

 

STERICYCLE, ULC, as a Designated Borrower and a Guarantor

 

 

By:      /s/ Richard M. Moore

Name:Richard M. Moore

Title:President

 

STERICYCLE INTERNATIONAL HOLDINGS LIMITED, as a Designated Borrower and a
Guarantor

 

 

By:      /s/ Daniel Ginnetti

Name:Daniel Ginnetti

Title:Director

 




 

--------------------------------------------------------------------------------

 

STERICYCLE ENVIRONMENTAL SOLUTIONS, INC., as a Guarantor

 

 

By:      /s/ Richard M. Moore

Name:Richard M. Moore

Title:President

 

 

STERICYCLE INTERNATIONAL, LLC., as a Guarantor

 

 

By:      /s/ Richard M. Moore

Name:Richard M. Moore

Title:President

 

 

STERICYCLE COMMUNICATION SOLUTIONS, INC., as a Guarantor

 

 

By:      /s/ Richard M. Moore

Name:Richard M. Moore

Title:President

 

 

SRCL CONSENUR, S.L.U., as a Guarantor

 

 

By:      /s/ Daniel Ginnetti

Name:Daniel Ginnetti

Title:Director

 

 






 

--------------------------------------------------------------------------------

 


HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:      /s/ Iain Stewart

 

Name:Iain Stewart

 

Title:Managing Director

 

 






 

--------------------------------------------------------------------------------

 

HSBC BANK PLC, as a Lender

 

 

 

By:      /s/ Giovanna Padua

 

Name:Giovanna Padua

 

Title:Director

 

 






 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:      /s/ Krys Szremski

 

Name:Krys Szremski

 

Title:Executive Director

 

 

 

  






 

--------------------------------------------------------------------------------

 

MUFG BANK, LTD. f/k/a THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:      /s/ Maria F. Maia

 

Name:Maria F. Maia

 

Title:Director

 

 






 

--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

By:      /s/ Michael Maguire

 

Name:Michael Maguire

 

Title:Managing Director

 

 






 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:      /s/ Sara Barton

 

Name:Sara Barton

 

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:      /s/ James N. DeVries

 

Name:James N. DeVries

 

Title:Senior Vice President

 

 






 

--------------------------------------------------------------------------------

 

BMO HARRIS FINANCING INC., as a Lender

 

 

 

By:      /s/ Brian Doyle

 

Name:Brian Doyle

 

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

By:      /s/ Brian Doyle

 

Name:Brian Doyle

 

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as a Lender

 

 

 

By:      /s/ Santiago Thompson

 

Name:Santiago Thompson

 

Title:Managing Director

 

 

 

By:      /s/ Miriam Tratumann

Name:Miriam Tratumann

Title:Senior Vice President

 






 

--------------------------------------------------------------------------------

 

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

By:      /s/ Arianna Raineri

 

Name:Arianna Raineri

 

Title:Associate Director

 

 

 

 

By:      /s/ Thomas Petz

Name:Thomas Petz

Title:Director






 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:      /s/ Jamie Minieri

 

Name:Jamie Minieri

 

Title:Authorized Signatory

 

 






 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender

 

 

 

By:      /s/ Timicka Anderson

 

Name:Timicka Anderson

 

Title:Vice President and Managing Director

 

 






 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as a Lender

 

 

 

By:      /s/ Jonathan Gleit

 

Name:Jonathan Gleit

 

Title:SVP

 

 






 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:      /s/ Robert G. Stevens

 

Name:Robert G. Stevens

 

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

 

SANTANDER BANK, N.A., as a Lender

 

 

 

By:      /s/ Andres Barbosa

 

Name:Andres Barbosa

 

Title:Executive Director

 

 

 

By:      /s/ Carolina Gutierrez

 

Name:Carolina Gutierrez

 

Title:Vice President

 

 






 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

By:      /s/ Timothy S. McDonald

 

Name:Timothy S. McDonald

 

Title:SVP

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A

Amended Credit Agreement

See attached.




 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Annex A

to FourthFifth Amendment to Credit Agreement

 

 

 

CUSIP Numbers:

Deal:   85915LAL2

Revolver:  85915LAM0

Closing Date Term Loans:   85915LAN8

Fourth Amendment Term Loans:   85915LAP3

 

CREDIT AGREEMENT

 

Dated as of November 17, 2017

 

among

 

STERICYCLE, INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, a Lender
and an L/C Issuer,

 

 

THE OTHER LENDERS PARTY HERETO,

 

 

JPMORGAN CHASE BANK, N.A.,

and

HSBC SECURITIES (USA) INC.,

as Syndication Agents,

 

MUFG BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,
and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

and

BOFA SECURITIES, INC.,

HSBC SECURITIES (USA) INC.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS1

1.01Defined Terms1

1.02Special Luxembourg Provisions3436

1.03Other Interpretive Provisions3436

1.04Accounting Terms3537

1.05Exchange Rates; Currency Equivalents3638

1.06Additional Alternative Currencies3639

1.07Change of Currency3739

1.08Times of Day3740

1.09Letter of Credit Amounts3840

1.10Rounding3840

ARTICLE II.THE COMMITMENTS AND CREDIT EXTENSIONS3840

2.01The Loans3840

2.02Borrowings, Conversions and Continuations of Loans3941

2.03Letters of Credit4143

2.04Swing Line Loans5052

2.05Prepayments5355

2.06Termination or Reduction of Commitments5557

2.07Repayment of Loans5558

2.08Interest5658

2.09Fees5759

2.10Computation of Interest and Fees5759

2.11Evidence of Debt5860

2.12Payments Generally; Administrative Agent’s Clawback5861

2.13Sharing of Payments by Lenders6062

2.14Designated Borrowers6063

2.15Increase Option6264

2.16Cash Collateral6467

2.17Defaulting Lenders6568

ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY6769

3.01Taxes6769

3.02Illegality7274

3.03Inability to Determine Rates7275

3.04Increased Costs; Reserves on Eurocurrency Rate Loans7376

3.05Compensation for Losses7577

3.06Mitigation Obligations; Replacement of Lenders7578

3.07Survival7678

ARTICLE IV.CONDITIONS PRECEDENT TO CREDIT EXTENSIONS7679

4.01Conditions of Initial Credit Extension7679

4.02Conditions to all Credit Extensions7880

ARTICLE V.REPRESENTATIONS AND WARRANTIES7881

5.01Existence, Qualification and Power; Compliance with Laws7981

 

-xxiii-

 

 

--------------------------------------------------------------------------------

 

5.02Authorization; No Contravention7981

5.03Governmental Authorization; Other Consents7982

5.04Binding Effect7982

5.05Financial Statements; No Material Adverse Effect;7982

5.06Litigation8082

5.07No Default8083

5.08Ownership of Property; Liens8083

5.09Environmental Compliance8083

5.10Insurance8083

5.11Taxes8083

5.12ERISA Compliance8083

5.13Subsidiaries; Equity Interests8184

5.14Margin Regulations; Investment Company Act8184

5.15Disclosure8284

5.16Compliance with Laws8285

5.17Intellectual Property; Licenses, Etc8285

5.18Representations as to Foreign Obligors8285

5.19Material Subsidiaries8386

5.20Taxpayer Identification Number; Other Identifying Information8386

5.21OFAC8386

5.22Anti-Corruption Laws8386

5.23EEA

5.23Perfection of Security Interests86

5.24Affected Financial Institutions8487

ARTICLE VI.AFFIRMATIVE COVENANTS8487

6.01Financial Statements8487

6.02Certificates; Other Information8487

6.03Notices8689

6.04Payment of Obligations8790

6.05Preservation of Existence, Etc8790

6.06Maintenance of Properties8790

6.07Maintenance of Insurance8790

6.08Compliance with Laws8891

6.09Books and Records8891

6.10Inspection Rights8891

6.11Use of Proceeds8891

6.12Approvals and Authorizations8891

6.13Additional Subsidiary Guarantors.8891

6.14Anti-Corruption Laws8992

6.15Further Assurances8992

ARTICLE VII.NEGATIVE COVENANTS8992

7.01Liens8992

7.02Investments9093

7.03Indebtedness9295

7.04Fundamental Changes9396

7.05Dispositions9396

 

-xxiv-

 

 

--------------------------------------------------------------------------------

 

7.06Restricted Payments9497

7.07Change in Nature of Business9598

7.08Transactions with Affiliates9598

7.09Burdensome Agreements9598

7.10Use of Proceeds9599

7.11Financial Covenants9699

7.12Sanctions9699

7.13Anti-Corruption Laws96100

7.14Change to Organization Documents100

ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES96100

8.01Events of Default96100

8.02Remedies Upon Event of Default99102

8.03Application of Funds99103

ARTICLE IX.ADMINISTRATIVE AGENT100104

9.01Appointment and Authority100104

9.02Rights as a Lender100104

9.03Exculpatory Provisions101105

9.04Reliance by Administrative Agent102106

9.05Delegation of Duties102106

9.06Removal or Resignation of Administrative Agent102106

9.07Non-Reliance on Administrative Agent and Other Lenders103107

9.08No Other Duties, Etc104108

9.09Administrative Agent May File Proofs of Claim104108

9.10Guaranty and Collateral Matters104109

9.11

9.11Guaranteed Cash Management Agreements and Guaranteed Swap Contracts110

9.12Lender Representation105110

ARTICLE X.MISCELLANEOUS106111

10.01Amendments, Etc106111

10.02Notices; Effectiveness; Electronic Communication108114

10.03No Waiver; Cumulative Remedies; Enforcement110116

10.04Expenses; Indemnity; Damage Waiver110116

10.05Payments Set Aside112118

10.06Successors and Assigns112118

10.07Treatment of Certain Information; Confidentiality119125

10.08Right of Setoff120126

10.09Interest Rate Limitation120126

10.10Counterparts; Integration; Effectiveness120126

10.11Survival of Representations and Warranties121126

10.12Severability121127

10.13Replacement of Lenders121127

10.14Governing Law; Jurisdiction; Etc122128

10.15Waiver of Jury Trial122128

10.16No Advisory or Fiduciary Responsibility123129

10.17USA PATRIOT Act Notice123129

 

-xxv-

 

 

--------------------------------------------------------------------------------

 

10.18Judgment Currency123129

10.19Electronic Execution of Assignments and Certain Other Documents124130

10.20Keepwell124130

10.21Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions125130

10.22Existing Credit Agreements Amended, Restated and Consolidated125131

10.23Acknowledgement Regarding Any Supported QFCs.126132

10.24Collateral Security132




 

-xxvi-

 

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.02Existing Letters of Credit

2.01Commitments and Applicable Percentages

2.01(a)Fourth Amendment Term Commitments

5.05Supplement to Interim Financial Statements

5.09Environmental Compliance

5.13Subsidiaries and Other Equity Investments

5.19Material Subsidiaries

5.20Taxpayer Identification Numbers; Other Identifying Information

7.01Existing Liens

7.02Existing Investments

7.03Existing Indebtedness

10.02Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

Form of

ACommitted Loan Notice

BSwing Line Loan Notice

C-1Term Note

C-2Revolving Credit Note

DCompliance Certificate

EAssignment and Assumption

FCompany Guaranty

GDomestic Subsidiary Guaranty

HDesignated Borrower Request and Assumption Agreement

IDesignated Borrower Notice

J[Reserved]

KLuxembourg Subsidiary Guaranty

LUK Subsidiary Guaranty

MCanadian Subsidiary Guaranty

NSpanish Subsidiary Guaranty

OLetter of Credit Report

PU.S. Tax Compliance Certificates

 

 

 

-xxvii-

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 17, 2017,
among STERICYCLE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A. (“JPMCB”),
HSBC SECURITIES (USA) INC. (“HSBC Securities”; together with JPMCB in such
capacities, collectively, the “Syndication Agents”), MUFG BANK, LTD., SUMITOMO
MITSUI BANKING CORPORATION, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents (in such capacities, the “Co-Documentation Agents”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

WHEREAS, the Borrowers have requested that the Lenders provide a term loan
facility and a revolving credit facility, and the Lenders have indicated their
willingness to lend and the L/C Issuers have indicated their willingness to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, by purchase or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a business or line of business) of any Person, whether such
acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding Voting Stock of, such Person,
and whether such acquisition is effected in a single transaction or in a series
of related transactions, and the acquisition, by purchase or otherwise, of
additional shares of the outstanding Voting Stock of any Subsidiary of the
Company which is not then a wholly-owned Subsidiary of the Company.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling, Yen and Canadian Dollars,
and in the case of Letters of Credit, each such currency and Mexican Pesos, and
each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means, at any time, an amount equal to the
lesser of the Revolving Credit Facility at such time and $450,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“Applicable Percentage” means, (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the funding of
Fourth Amendment Term Loans on the Fourth Amendment Effective Date, the sum of
(x) such Term Lender’s Fourth Amendment Term Commitment (if any) at such time,
subject to adjustment as provided in Section 2.17, and (y) the principal amount
of such Term Lender’s Closing Date Term Loans (if any) outstanding at such time,
and (ii) after the Fourth Amendment Effective Date, the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, in respect of the Term Facility and the Revolving
Credit Facility, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

 

 

Revolving Credit Facility

Closing Date Term Loans

Fourth Amendment Term Loans

Level

Consolidated Leverage Ratio

Facility Fee

Eurocurrency Rate/Letter of Credit Fee

Base Rate

Eurocurrency Rate

Base Rate

Eurocurrency Rate

Base Rate

 

--------------------------------------------------------------------------------

 

I

Less than 1.75 to

1.00

0.100%

0.900%

0.000%

1.000%

0.000%

1.000%

0.000%

II

Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00

0.120%

0.980%

0.000%

1.110%

0.110%

1.110%

0.110%

III

Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00

0.150%

1.050%

0.050%

1.200%

0.200%

1.200%

0.200%

IV

Greater than or equal to 3.25 to 1.00 but less than 4.00 to 1.00

0.200%

1.175%

0.175%

1.375%

0.375%

1.375%

0.375%

V

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

0.250%

1.375%

0.375%

1.625%

0.625%

1.625%

0.625%

VI

Greater than or equal to 4.50 to 1.00

0.250%0.300%

1.375%1.450%

0.375%0.450%

1.625%1.750%

0.625%0.750%

1.750%1.875%

0.750% 0.875%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level VI shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.  Subject to the proviso in the
preceding sentence, the Applicable Rate in effect from the Closing Date until
the date the first Compliance Certificate is delivered pursuant to Section
6.02(a) shall be determined based upon Pricing Level IV.  Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b).

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.14(b).

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), each Revolving Credit Lender and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), each Revolving Credit Lender.

 

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means, collectively, each of (a) BofA Securities, Inc., (b) HSBC
Securities and (c) JPMCB, each in its capacity as a joint lead arranger and
joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Consolidated Subsidiaries for the fiscal year ended December
31, 2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Consolidated Subsidiaries, including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation, or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Plan” has the meaning specified in Section 10.06(f)(iii).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time

 

--------------------------------------------------------------------------------

 

to time by Bank of America as its “prime rate”; and (c) the Eurocurrency Rate
plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.  All Base Rate Loans shall be denominated in
Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets constitute
(for purposes of ERISA Section 3(42)) the assets of any such “employee benefit
plan” or “plan”.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower DTTP Filing” means an HM Revenue & Customs form DTTP2 duly completed
and filed by the relevant Loan Party.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context requires.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any London Banking Day;

(b)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and

 

--------------------------------------------------------------------------------

 

(d)

if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian AML Acts” means applicable Canadian Law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Subsidiary Guarantors” means any Subsidiary Guarantor that is a
Foreign Subsidiary organized under the laws of Canada or a province or territory
of Canada.

“Canadian Subsidiary Guaranty” means each Guaranty made by the Canadian
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit M.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context
requires), cash or deposit account balances or, if any L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalent Investment” means investments held by the Company or any
Subsidiary in the form of cash equivalents or short-term marketable debt
securities.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

“CFC” means any Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code and the Equity Interests of which
are owned directly by any Credit Party.

 

--------------------------------------------------------------------------------

 

“CFC Holdco” means any Domestic Subsidiary, all or substantially all of the
assets of which consist of Equity Interests (including, for this purpose, any
debt or other instrument treated as equity under the Code) in one or more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means an event or series of events by which:

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 25%
or more of the equity securities of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b)

during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)

any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

--------------------------------------------------------------------------------

 

“Closing Date Term Loans” has the meaning specified in Section 2.01(a)(i).

“Co-Documentation Agent” is defined in the introductory paragraph hereto.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the property, rights and interests of each Domestic
Loan Party that are or become subject to the security interests and mortgages
created by the Security Documents or in which such Domestic Loan Parties are
required, pursuant to the terms of the Loan Documents, to grant a security
interest or mortgage in favor of the Administrative Agent, for the benefit of
the Secured Parties; provided that Collateral shall not include Excluded Assets.

“Commitment” means, a Term Commitment or a Revolving Credit Commitment, as the
context requires.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company or the applicable Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

“Competitor” means any Person that is a bona fide direct competitor of the
Company or any of its Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as the
Company or any of its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period and subject to Section 7.11(c), for
the Company and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) other non-recurring
expenses of the Company and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(v) non-cash stock compensation expenses of the Company and its Subsidiaries
incurred in such period, (vi) up to $45,000,000 in the aggregate of cash charges
associated with the settlement of the TCPA Action, (vii) up to $295,000,000 in
the aggregate of cash charges associated with the settlement of the MDL Contract
Action, (viii) up to $5,000,000 in the aggregate of cash charges related to
legal fees and expenses associated with the MDL Contract Action and related
amendments to the Existing Credit

 

--------------------------------------------------------------------------------

 

Agreements, Senior Notes and any senior notes issued under the note purchase
agreements in effect prior to the Fourth Amendment Effective Date, (ix) the
amount of Transaction Costs incurred during such period, (x) as to any period,
up to $10,000,000 in the aggregate of extraordinary and non-recurring cash
expenses or charges in such period, and (xi) solely for purposes of determining
compliance with Section 7.11 (and for no other purposes hereunder, including,
without limitation, for determination of the “Applicable Rate” or determining
whether basket limitations apply under Section 7.02 or 7.06), for(A) with
respect to any four fiscal quarter period ending during the period from March
31, 2018 throughon or before December 31, 2020, up to $200,000,000 in the
aggregate, and (B) with respect to any four fiscal quarter period ending after
December 31, 2020 onlyand on or before December 31, 2021, up to
$200,000,000100,000,000 in the aggregate in any four-fiscal quarter period of
cash charges incurred prior to December 31, 20202021 associated with (1)
implementation of the Company’s Business Transformation and Operational
Optimization Expenses (each, as described in the Company’s Form 10-K for the
fiscal year ended December 31, 2017), (2) internal control remediation,
accounting pronouncements and related professional and consulting expenses, (3)
legal and settlement related expenses, and (4) up to $25,000,000 of other cash
charges, minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all payment and
reimbursement obligations with respect to all drawn letters of credit (including
standby and commercial), bankers’ acceptances or bank guaranties which have been
presented for payment, drawn surety bonds and similar instruments (other than
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments to the extent supporting Indebtedness of the type described
in clauses (a) and (b) of this definition), (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under Capital Leases and Synthetic Lease Obligations that is treated as
interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

--------------------------------------------------------------------------------

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii)
Unrestricted Cash as of such date to (b) Consolidated EBITDA for the period of
four fiscal quarters most recently ended on or prior to such date.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary losses and gains) for that period
determined in accordance with GAAP.

“Consolidated Revenue” means, as of any date of determination, the total revenue
of the Company and its Subsidiaries on a consolidated basis for the period of
the four fiscal quarters most recently ended on or prior to such date,
determined in accordance with GAAP.

“Consolidated Subsidiaries” means the consolidated subsidiaries of the Company
as determined in accordance with GAAP.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and its Subsidiaries on a consolidated basis as of such
date, determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any obligation of such Person under any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief Laws of the United States, Canada or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days
after the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each

 

--------------------------------------------------------------------------------

 

of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days after the date when due, (b) has notified the Company, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its prospective funding
obligations  hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Company) or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each Lender promptly following such determination.  

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14(b).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction or any division) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a

 

--------------------------------------------------------------------------------

 

result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests) (except as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), in whole or in part, (c) provide for the
scheduled payment of dividends in cash (unless any such dividend may be made in
Qualified Equity Interests at the election of the Company) or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of the Company or its
Subsidiaries or by any such plan to employees of the Company or its
Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Company
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date, (b) any other Person that
is a Competitor, which Person has been designated by the Company as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (including by posting such notice to the Platform) not less than five
(5) Business Days prior to such date and (c) in the case of each of clauses (a)
and (b), any of their Affiliates that are readily identifiable as such on the
basis of such Affiliates’ names; provided that “Disqualified Institutions” shall
exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time; provided further that any bona fide debt fund or
investment vehicle that is primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is managed, sponsored or advised by any Person
Controlling, Controlled by or under common Control with such Competitor or its
Controlling owner and for which no personnel involved with the competitive
activities of such Competitor or Controlling owner (i) makes any investment
decisions for such debt fund or (ii) has access to any confidential information
(other than publicly available information) relating to the Company and its
Subsidiaries shall be deemed not to be a Competitor of the Company or any of its
Subsidiaries.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Loan Parties” means, collectively, the Company, each Designated
Borrower that is a Domestic Subsidiary, and each Domestic Subsidiary Guarantor
(other than ESOL Holdco unless (i) the ESOL Disposition is not consummated on or
before the ESOL Disposition Outside Date or (ii) the ESOL Disposition Agreement
is terminated prior to the ESOL Disposition Outside Date).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Subsidiary Guarantors” means any Subsidiary Guarantor that is a
Domestic Subsidiary and is not an Excluded Subsidiary.

 

--------------------------------------------------------------------------------

 

“Domestic Subsidiary Guaranty” means the Subsidiary Guaranty made by the
Domestic Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit G, together with any supplements
thereto delivered pursuant to Section 6.13.

“DQ List” has the meaning specified in Section 10.06(f)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition

 

--------------------------------------------------------------------------------

 

from such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Pension Plan under
Section 4041 of ERISA or the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA; (e) the
institution of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) during any time that there exists any Pension Plan or
Multiemployer Plan with respect to which the Company would reasonably be
expected to have any material liability (including material liability on account
of an ERISA Affiliate), any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any such Pension Plan or Multiemployer Plan; (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon  the Company or any ERISA
Affiliate.

“ESOL” means Stericycle Environmental Solutions, Inc., a Delaware corporation.

“ESOL Assets/Equity Interests” means all of the assets and Equity Interests to
be Disposed of by the Company pursuant to the ESOL Disposition Agreement,
including the Equity Interests of the Subsidiaries set forth on Exhibit B to the
ESOL Disposition Agreement.

“ESOL Disposition” means the sale or other Disposition by the Company of its
domestic environmental solutions business (excluding (i) the environmental
solutions services the Company and its Subsidiaries provide to healthcare
businesses, (ii) the pharmaceutical consumer takeback business with respect to
hospitals, doctors’ offices and similar healthcare businesses and (iii) the
pharmaceutical consumer takeback business) in accordance with the terms of the
ESOL Disposition Agreement.

“ESOL Disposition Agreement” means that certain Stock Purchase Agreement, dated
as of February 6, 2020, by and between the Company, as seller, CEI Holding, LLC,
a Delaware limited liability company, as buyer, and Harsco Corporation, a
Delaware corporation, as guarantor, that is in form and substance reasonably
satisfactory to the Administrative Agent (including any amendments thereto
approved by the Administrative Agent in its reasonable discretion).

“ESOL Disposition Outside Date” has the meaning specified in Section 7.05(k).

“ESOL Holdco” means any limited liability company that is a wholly-owned
Domestic Subsidiary of the Company formed after the Fifth Amendment Effective
Date to facilitate the transactions

 

--------------------------------------------------------------------------------

 

contemplated by the ESOL Disposition Agreement; provided that such Subsidiary
shall not have any property or assets other than ESOL Assets/Equity Interests.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a)

With respect to any Credit Extension:

(i)

denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)

denominated in Canadian dollars, the rate per annum equal to the Canadian Dollar
Offered Rate (“CDOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;

(iii)

denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06; and

(b)

for any rate calculation with respect to the Base Rate on any date, the rate per
annum equal to LIBOR, at or about 11:00 a.m., London time, two Business Days
prior to such date for Dollar deposits with a term of one month commencing that
day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  The Administrative Agent does not warrant, nor accept responsibility
for, nor shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition
above.  Notwithstanding the foregoing, if the Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of Eurocurrency
Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Revolving Credit Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

 

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Assets” has the meaning specified in the Security Agreement, including
the ESOL Assets/Equity Interests unless (i) the ESOL Disposition is not
consummated on or before the ESOL Disposition Outside Date or (ii) the ESOL
Disposition Agreement is terminated prior to the ESOL Disposition Outside Date.

“Excluded Subsidiary” means (a) each Subsidiary that is a CFC or CFC Holdco, (b)
any Domestic Subsidiary that is a direct or indirect Subsidiary of a CFC, (c)
any bankruptcy remote special purpose Subsidiary, captive insurance Subsidiary
or non-profit Subsidiary designated by the Company and permitted hereunder, (d)
any Subsidiary that is prohibited or restricted by applicable Law or by any
contractual obligation existing on the Closing Date or existing at the time of
acquisition or formation thereof after the Closing Date (if such prohibition was
not created in contemplation of such entity becoming a Subsidiary or primarily
in order for such Subsidiary not to provide a Guaranty), in each case from
providing a Guaranty for so long as such prohibition or restriction exists, or
if such Guaranty would require governmental (including regulatory) consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received, (e) any Subsidiary to the extent and for so
long as such Subsidiary providing a Guaranty could result in actual or potential
adverse tax consequence to the Company and its Subsidiaries (including as a
result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) as reasonably determined by the
Company, (f) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent and the Company, the cost or other
consequences (including any adverse tax consequences) of providing the Guaranty
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, and (g) any Subsidiary that is not a Material Subsidiary; provided
that (i) except to the extent provided in clause (ii) below, no Designated
Borrower shall be an “Excluded Subsidiary” and (ii) no Designated Borrower that
is described in clause (a), (b) or (e) of this definition shall be required to
provide a guaranty of, and shall be treated as an Excluded Subsidiary with
respect to, (A) any Obligations of the Company or a Designated Borrower that is
a Domestic Subsidiary or (B) any Obligations of a Designated Borrower that is a
Foreign Subsidiary if it could result in actual or potential adverse tax
consequences to the Company and its Subsidiaries as reasonably determined by the
Company or the applicable Designated Borrower.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in,

 

--------------------------------------------------------------------------------

 

the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), (d) any
withholding Taxes imposed pursuant to FATCA, (e) where the relevant Lender is a
Treaty Lender, UK withholding tax attributable to that Lender failing to comply
with its obligations under Section 3.01(c)(iii) (as applicable) below, and (f)
UK withholding tax where the relevant Lender is not a Treaty Lender or a UK
Domestic Lender (other than by reason of a Change in Law after the date on which
it became a Lender); (g) UK withholding tax where the relevant Lender is a UK
Domestic Lender and (i) has not declared to the applicable Loan Party that it is
a UK Domestic Lender (other than by reason of a Change in Law after the date on
which it became a Lender) or (ii) HM Revenue & Customs has given and not revoked
a direction under Section 931 of the Income Tax Act 2007.

“Existing Credit Agreements” means, collectively, (a) that certain Credit
Agreement dated as of August 21, 2015, among the Company, the lenders from time
to time party thereto, and Bank of America, as administrative agent thereunder
and (b) that certain Second Amended and Restated Credit Agreement dated as of
June 3, 2014 among the Borrowers party thereto, the lenders from time to time
party thereto and Bank of America, as administrative agent thereunder, in each
case as amended.

“Existing Lender” has the meaning specified in Section 2.02(f).

“Existing Letters of Credit” means each standby letter of credit described in
Schedule 1.02.

“Existing Loans” has the meaning specified in Section 2.02(f).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context requires.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention entered into in connection with the
implementation of such sections of the Code.

 

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fee Letters” means, collectively, (i) the letter agreement, dated October 24,
2017, among the Company, the Administrative Agent and BofA Securities, Inc. (as
successor in interest to Merrill Lynch, Pierce, Fenner & Smith Incorporated), as
an Arranger, (ii) the letter agreement, dated October 24, 2017, between the
Company and JPMCB, as an Arranger and (iii) the letter agreement, dated October
24, 2017, between the Company and HSBC Securities, as an Arranger.

“Fifth Amendment Effective Date” means February 25, 2020.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of the Fourth Amendment Effective Date.

“Fourth Amendment Effective Date” means June 14, 2019.

“Fourth Amendment Term Commitment” means, with respect to each Term Lender
identified on Schedule 2.01(a), the commitment of such Term Lender to make Term
Loans on the Fourth Amendment Effective Date.  The aggregate amount of Fourth
Amendment Term Commitments as of the Fourth Amendment Effective Date is
$365,000,000.

“Fourth Amendment Term Loans” has the meaning specified in Section 2.01(a)(ii).

 

--------------------------------------------------------------------------------

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Affiliate” has the meaning specified in Section 2.01.

“Funding Affiliate Lender” has the meaning specified in Section 2.01.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Company or any Loan Partyof its Subsidiaries
and any Lender (or any Affiliate of any Lender, or any Person that was a Lender
or an Affiliate of a Lender at the time such Cash Management Agreement was
entered into).

 

--------------------------------------------------------------------------------

 

“Guaranteed Swap Contract” means any Swap Contract to whichthat is entered into
by and between the Company or any other Loan Partyof its Subsidiaries and any
Lender (or any Affiliate of any Lender, or any Person that was a Lender or an
Affiliate of a Lender at the time such Swap Contract was entered into) is a
party.

“Guaranties” means the Company Guaranty, the Domestic Subsidiary Guaranty, each
UK Subsidiary Guaranty, each Luxembourg Subsidiary Guaranty, each Canadian
Subsidiary Guaranty, the Spanish Subsidiary Guaranty and any other guaranty
executed by any Designated Borrower, any Material Subsidiary or any other
Subsidiary Guarantor in favor of the Administrative Agent, on behalf of the
Lenders, in respect of the Obligations.

“Guarantor” means each of the Company and each of the Subsidiary Guarantors, in
each case in its capacity as a party to one of the Guaranties.

“Guaranty” means any one of the Guaranties individually.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HSBC” means HSBC Bank USA, National Association.

“HSBC Securities” has the meaning assigned to such term in the introductory
paragraph hereto.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in Section
2.15(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.15(c).

“Incremental Commitments” means the Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Commitments” has the meaning assigned to such term in Section
2.15(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.15(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

--------------------------------------------------------------------------------

 

(b)

all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)

net obligations of such Person under any Swap Contract;

(d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for a period of more than 120 days or, if
overdue for more than 120 days, as to which a dispute exists and adequate
reserves in accordance with GAAP have been established on the books of such
Person);

(e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)

Capital Leases and Synthetic Lease Obligations;

(g)

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Equity Interest in such Person
or any other Person valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary cash liquidation preference plus
accrued and unpaid dividends;

(h)

all sales by such Person of (i) accounts or general intangibles for money due or
to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively,
“Receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the Disposition of the business operations of such Person
relating thereto or a Disposition of defaulted Receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith; provided that sales referred to in
this clause (h) shall not constitute Indebtedness to the extent that such sales
are non-recourse to such Person or if such sales contain only customary recourse
exceptions not pertaining to credit risk; and

(i)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.  

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

--------------------------------------------------------------------------------

 

“Initial Designated Borrowers” means Stericycle International, Ltd., a company
organized under the laws of England and Wales, SRCL Limited, a company organized
under the laws of England and Wales, Stericycle Europe S.À.R.L., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of Luxembourg, having its registered office at 6, rue Eugène Ruppert,
L-2453 Luxembourg and registered with the Luxembourg trade and companies
register (R.C.S Luxembourg) under number B135.343, Stericycle, ULC, a British
Columbia unlimited liability company, and Stericycle International Holdings
Limited, a company organized under the laws of England and Wales.

“Intellectual Property Security Agreements” means, collectively, each Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement (as each such term is defined in the Security Agreement and to the
extent applicable) executed as of the Fifth Amendment Effective Date by the
applicable Domestic Loan Party thereto in favor of the Administrative Agent, for
the benefit of the Secured Parties, together with each other intellectual
property security agreement delivered pursuant to the terms of the Loan
Documents.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case to the extent available to all
applicable Lenders), as selected by the Company in its Committed Loan Notice;
provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) an Acquisition.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

 

--------------------------------------------------------------------------------

 

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.

“JPMCB” has the meaning specified in the introductory paragraph hereto.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term Facility and any Incremental
Term Loan Maturity Date applicable to existing Incremental Term Loans, as of any
date of determination.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America, JPMCB, HSBC, and Sumitomo Mitsui
Banking Corporation, in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder and, at the request of
either the Company or Bank of America and with the consent of Bank of America or
the Company, as applicable (in either case, not to be unreasonably withheld),
other Lenders (subject to such Lender’s consent) or an Affiliate of Bank of
America as issuer of one or more Letters of Credit hereunder, subject to any
sublimit as such L/C Issuer may establish from time to time for the issuance of
Letters of Credit by such L/C Issuer, which shall initially be $200,000,000 in
the case of Bank of America, $100,000,000 in the case of JPMCB, and $100,000,000
in the case of HSBC, and, in the case of Sumitomo Mitsui Banking Corporation,
shall be $15,000,000 on the Fourth Amendment Effective Date, and in all cases
shall be less than or equal to the Letter of Credit Sublimit then in
effect.  For the avoidance of doubt, any sublimit that an L/C Issuer may
establish for Letters of Credit to be issued by it shall be part of and not in
addition to the Letter of Credit Sublimit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all

 

--------------------------------------------------------------------------------

 

purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $500,000,000 and (b) the Revolving Credit Facility at such time.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBOR” has the meaning set forth in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, and Yen, in each case as
long as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement (including all amendments to this
Agreement), each Designated Borrower Request and Assumption Agreement, each
Note, each Security Document, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement, the Fee Letters and the Guaranties, and any documents,
instruments or agreements executed in connection with any for the foregoing.

 

--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, the Company, each Domestic Subsidiary
Guarantor, each UK Subsidiary Guarantor, each Canadian Subsidiary Guarantor,
each Luxembourg Subsidiary Guarantor, each other Subsidiary Guarantor, each
Designated Borrower and each other Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Subsidiary Guarantors” means any Subsidiary Guarantor that is a
Foreign Subsidiary organized under the laws of Luxembourg.

“Luxembourg Subsidiary Guaranty” means each Guaranty (or similar agreement) made
by the Luxembourg Subsidiary Guarantors in favor of the Administrative Agent and
the Lenders, substantially in the form of Exhibit K.

“Mandatorily Convertible Shares” means any shares of preferred Equity Interests
in the Company (other than Disqualified Equity Interests) that are mandatorily
convertible into shares of its common Equity Interests.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its material obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Real Property” means any owned real property located in the United
States with a book value of more than $5,000,000 that is owned by any Domestic
Loan Party.

“Material Subsidiary” means, as of any date of determination, any wholly-owned
Subsidiary of the Company (a) the consolidated total assets of which as
reflected on its balance sheet as of the end of any fiscal quarter were greater
than five percent (5.0%) of the Company’s Consolidated Total Assets (adjusted to
eliminate intercompany transactions) as of such date or (b) which, as of the end
of any fiscal quarter for the period of four consecutive fiscal quarters then
ended, contributed greater than five percent (5.0%) of Consolidated Revenue
(adjusted to eliminate the effect of intercompany transactions) for such period.

“Maturity Date” means, (a) with respect to the Revolving Credit Facility,
November 17, 2022, and (b) with respect to the Term Facility, November 17, 2022;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“MDL Contract Action” means the claims made against the Company in In re:
Stericycle, Inc., Steri-Safe Contract Litigation, Case No. 13 C 5795, MDL No.
2455 brought in the United States District Court for the Northern District of
Illinois Eastern Division.

“Mexican Pesos” means the lawful currency of Mexico.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

--------------------------------------------------------------------------------

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means, with respect to any Disposition of the type described
in clause (i), (j) or (k) of Section 7.05 by any Loan Party or any of its
Subsidiaries, the excess, if any, of (a) the sum of cash and Cash Equivalents
received in connection with such Disposition (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (b)
the sum of (i) the principal amount of any Indebtedness that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (ii) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction, and (iii) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to sub-clause (iii)
exceeds the amount of taxes actually paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release that (a) requires the consent of each Lender, or
requires the consent of each Lender directly affected by such consent, waiver,
amendment or release, in each case, in accordance with the terms of Section
10.01 and (b) has been approved by Lenders constituting Required Lenders or, as
applicable, by more than fifty percent (50%) of the Lenders who would be
directly affected by such consent, waiver, amendment or release.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Material Subsidiary” means a Subsidiary of the Company which is not a
Material Subsidiary.

“Note” means a Term Note or a Revolving Credit Note, as the context requires.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, any
Guaranteed Swap Contract or any Guaranteed Cash Management Agreement or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the Obligations shall,
as to any Guarantor, exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in

 

--------------------------------------------------------------------------------

 

connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 3.06).

“Outstanding Amount” means, as of any date of determination, (a) with respect to
Revolving Credit Loans, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof on such date after giving effect to any
borrowings and prepayments or repayments thereof occurring on such date; (b)
with respect to Term Loans and Swing Line Loans, the aggregate outstanding
principal amount thereof on such date after giving effect to any borrowings and
prepayments or repayments thereof occurring on such date; and (c) with respect
to any L/C Obligations, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, any L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable interbank
market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PATRIOT Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

--------------------------------------------------------------------------------

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Company and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any Acquisition permitted under the terms of
Section 7.02.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Receivables Transactions” means any sale or sales of, and/or
securitization of, or transfer of, any Receivables of the Loan Parties pursuant
to which (a) the Receivables SPV realizes aggregate net proceeds of not more
than the Dollar Equivalent of $150,000,000 at any one time outstanding,
including, any revolving purchase(s) of Receivables where the maximum aggregate
uncollected purchase price (exclusive of any deferred purchase price) for such
Receivables at any time outstanding does not exceed the Dollar Equivalent of
$150,000,000, (b) the Receivables shall be transferred or sold to the
Receivables SPV at fair market value or at a market discount, and shall not
exceed the Dollar Equivalent of $150,000,000 in the aggregate at any one time
and (c) obligations arising therefrom shall be non-recourse to the Borrower and
its Subsidiaries (other than the Receivables SPV).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA maintained for employees of the Company or any such Plan to which the
Company is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement, dated as of the Fifth Amendment
Effective Date, among the Domestic Loan Parties and the Administrative Agent,
for the benefit of the Secured Parties.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party that is not a
Foreign Obligor or an Excluded Subsidiary with total assets exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Receivables” has the meaning specified in clause (h) of the definition of
“Indebtedness”.

 

--------------------------------------------------------------------------------

 

“Receivables SPV” means any one or more direct or indirect wholly-owned
Subsidiaries of the Company formed for the sole purpose of engaging in Permitted
Receivables Transactions, and which engage in no business activities other than
those related to Permitted Receivables Transactions.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that (x) the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (y) the portion of the Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further, that the amount of any participation in any
Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed held by the Lender that is the Swing Line Lender or L/C Issuer, as the
case may be, in making such determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

--------------------------------------------------------------------------------

 

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
assistant secretary of a Loan Party, and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an instrument executed by the applicable Loan
Party in a form reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by any L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of the Existing Letters of Credit, November 17, 2017, (v) the first
Business Day of each calendar month, and (vi) such additional dates as the
Administrative Agent or any L/C Issuer shall determine or the Required Lenders
shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s outstanding Revolving Credit
Loans and such Lender’s participation in L/C Obligations and Swing Line Loans at
such time.

 

--------------------------------------------------------------------------------

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2 or such other form as may be agreed by the Company
and the Administrative Agent.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the Canadian Government, the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Swing Line Lender, any Affiliate of a Lender party to a
Guaranteed Cash Management Agreement or a Guaranteed Swap Contract (or any
Person that was a Lender or an Affiliate of a Lender at the time any Guaranteed
Swap Contract or Guaranteed Cash Management Agreement was entered into), each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, the Arrangers, and the other Persons the Obligations
owing to which are secured by the Collateral under the terms of the Security
Documents.

“Security Agreement” means the Security Agreement, dated as of the Fifth
Amendment Effective Date, among the Domestic Loan Parties and the Administrative
Agent, for the benefit of the Secured Parties.

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreements, each as amended and in effect from
time to time, and any additional documents creating, evidencing or perfecting
the Administrative Agent’s Liens on the assets of each Domestic Loan Party for
the benefit of the Secured Parties (including Uniform Commercial Code financing
statements).

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

--------------------------------------------------------------------------------

 

“Senior Notes” means any bonds or other senior Indebtedness issued by the
Company on or after the Fourth Amendment Effective Date issued in accordance
with Section 7.03(b) or (h).

“Spanish Subsidiary Guarantors” means any Subsidiary Guarantor that is a Foreign
Subsidiary organized under the laws of Spain.

“Spanish Subsidiary Guaranty” means each Guaranty made by the Spanish Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit N.

“SPC” has the meaning specified in Section 10.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Foreign Loan Party” means any Foreign Obligor that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 10.20).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20), but excluding any Specified Foreign Loan Party.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity designated as the spot rate for the purchase by such
Person of such currency with another currency or, at such Person’s election, the
rate quoted by a commercially available quotation source (including Reuters) by
such Person through its principal foreign exchange trading office at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate or third party quotation source
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.  

“Subsidiary Guarantors” means, collectively, (i) all of the Material
Subsidiaries and any other Subsidiaries that are guarantors with respect to the
Obligations (or part thereof) as of the Closing Date; provided, however, that no
Excluded Subsidiary shall be a Guarantor by reason of this clause (i) unless
agreed to by the Company, and (ii) all Persons which become guarantors with
respect to the Obligations (or any part thereof) after the Closing Date in
accordance with Section 6.13.

 

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$50,000,000 and (b) the Revolving Credit Facility at such time.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Syndication Agent” is defined in the introductory paragraph hereto.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of

 

--------------------------------------------------------------------------------

 

property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under a Loan Document.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TCPA Action” means the claims made against the Company and certain of its
Subsidiaries in Sawyer v. Stericycle, et al., Case No. 2015 CH 07190 in the
Circuit Court of Cook County, Illinois, and any related prior proceedings
alleging violations of the Telephone Consumer Protection Act of 1991, as amended
by the Junk Fax Prevention Act of 2005, as more specifically described in the
Company’s Form 8-K filed with the SEC on May 21, 2015.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a) on the
Closing Date and/or the Fourth Amendment Effective Date.  All Term Borrowings
shall be denominated in Dollars.

“Term Commitment” means, (a) as to each Term Lender party hereto on the Closing
Date, its obligation to make Term Loans (or continue or rollover its term loans
outstanding under the Existing Credit Agreements pursuant to Section 2.02(f)) to
the Company on the Closing Date pursuant to Section 2.01(a)(i) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment”, and (b) as to each Term Lender with a Fourth Amendment Term
Commitment, its obligation to make Term Loans to the Company on the Fourth
Amendment Effective Date pursuant to Section 2.01(a)(ii) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01(a) under the caption “Fourth
Amendment Term Commitment”, or opposite such caption in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term Facility” means, at any time, (a) on or prior to the funding of Fourth
Amendment Term Loans on the Fourth Amendment Effective Date, the aggregate
amount of the Fourth Amendment Term Commitment at such time and the aggregate
principal amount of Closing Date Term Loans outstanding at such time, and (b)
after the funding of Fourth Amendment Term Loans on the Fourth Amendment
Effective Date, the aggregate principal amount of the Term Loans (including
Fourth Amendment Term Loans) of all Term Lenders outstanding at such time.

“Term Lender” means, (a) at any time on or prior to the funding of Fourth
Amendment Term Loans on the Fourth Amendment Effective Date, any Lender that has
a Fourth Amendment Term Commitment at such time and any Lender that holds
Closing Date Term Loans at such time, and (b) after

 

--------------------------------------------------------------------------------

 

the funding of the Fourth Amendment Term Loans on the Fourth Amendment Effective
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility,
including the Closing Date Term Loans and the Fourth Amendment Term Loans.

“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C‑1 or such other form as may be agreed by the Company and the
Administrative Agent.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Costs” means extraordinary and non-recurring costs in respect of
(a) fees payable to the Administrative Agent or an Arranger on or prior to the
Closing Date pursuant to the Fee Letters and the other costs and expenses
incurred by the Company or any of its Subsidiaries in connection with the
preparation, execution and delivery of the Loan Documents and (b(including any
such fees, costs and expenses incurred by the Company or any of its Subsidiaries
after the Closing Date in connection with the transactions consummated on the
Fifth Amendment Effective Date), (b) fees, costs and expenses incurred by the
Company or any of its Subsidiaries in connection with the ESOL Disposition, and
(c) all acquisition and integration costs and expenses incurred by the Company
or any Subsidiary (including fees of any consultant engaged by the Company or
such Subsidiary in connection with any Permitted Acquisition).

“Treaty Lender” means a Lender which:

(a)is treated as a resident of a Treaty State for the purposes of the Treaty;

(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(c)satisfies all other conditions, applicable to such Lender, under the Treaty
for a payment of interest made by a Borrower under any Loan Document to be fully
exempt from UK income tax (assuming that the relevant Lender complies with all
procedural requirements for the applicable Borrower not to be liable to withhold
UK tax).

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other

 

--------------------------------------------------------------------------------

 

jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“UK Domestic Lender” means a Lender that is entitled to receive payments under
this Agreement free of UK withholding tax under UK domestic law.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UK Subsidiary Guarantors” means any Subsidiary Guarantor that is a Foreign
Subsidiary organized under the laws of England and Wales.

“UK Subsidiary Guaranty” means each Guaranty (or similar agreement) made by the
UK Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit L.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, at any time, cash and Cash Equivalent Investments of
the Company and its Subsidiaries to the extent such cash and Cash Equivalent
Investments are not subject to any Lien (other than a banker’s Lien or right of
setoff pursuant to customary deposit arrangements) or any restriction as to its
use and is included in “cash and cash equivalents” and not “restricted Cash” on
the consolidated balance sheet of the Company.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

--------------------------------------------------------------------------------

 

“Yen” and “¥” mean the lawful currency of Japan.

1.02Special Luxembourg Provisions.  Without prejudice to the generality of any
provision of this Agreement, to the extent this Agreement relates to any Loans
Parties incorporated under the laws of Luxembourg, a reference to: (a) a
winding-up, administration, liquidation or dissolution includes, bankruptcy
(faillite), insolvency, voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de la
faillite), reprieve from payment (sursis de paiement), controlled management
(gestion contrôlée), fraudulent conveyance (action paulienne), general
settlement with creditors, reorganisation or similar laws affecting the rights
of creditors generally; (b) a receiver, administrative receiver, administrator
or the like includes, a juge délégué, commissaire, juge-commissaire, liquidateur
or curateur; (c) a security interest includes any hypothèque, nantissement,
gage, privilège, sûreté réelle, droit de rétention and any type of real security
or agreement or arrangement having a similar effect and any transfer of title by
way of security; (d) a person being unable to pay its debts or admitting
inability to pay its debts includes that person being in a state of cessation of
payments (cessation de paiements).

1.03Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context requires, any pronoun
shall include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.”  Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability

 

--------------------------------------------------------------------------------

 

company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person.  Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

1.04Accounting Terms.  (a)  Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the foregoing provisions of this Section 1.04(b), (x) all
calculations, ratios and computations with respect to leases existing as of the
Closing Date and entered into from time to time thereafter may, at the option of
the Company, continue to be calculated, classified and accounted for in
conformity with GAAP as in effect as of the Closing Date; provided however, that
the Company may elect, with notice to Administrative Agent, to treat operating
leases as Capital Leases in accordance with GAAP as in effect from time to time
and, upon such election, and upon any subsequent change to GAAP therefor, the
parties will enter into negotiations as set forth above, and (y) all
calculations, ratios and computations with respect to revenue made after January
1, 2018 shall give effect to the Company’s adoption of ASC 606 “Revenue
Recognition” on January 1, 2018 using the modified retrospective method.

(c)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein..

(d)Pro Forma Basis.  For purposes of computing the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio, such ratios (and any financial
calculations or components required to be made or included therein) shall be
determined, with respect to the relevant period, after giving pro forma effect
to each (a) Acquisition and Disposition of a Person, business or asset and (b)
repayment and incurrence of any Indebtedness, in each case consummated during
such period, together with all transactions relating thereto consummated during
such period (including any incurrence, assumption, refinancing or repayment of
Indebtedness), as if such Acquisition, Disposition and related transactions had
been consummated on the first day of such period, in each case (i) based on
historical

 

--------------------------------------------------------------------------------

 

results accounted for in accordance with GAAP and (ii) prepared in accordance
with Regulation S-X under the Securities Act of 1933, as in effect on the
Closing Date (provided, that cost savings expected to be realized following an
Acquisition in respect of the elimination of duplicative positions and the
closing of duplicative facilities may be reflected in such determination as if
such cost savings had been effected as of the beginning of such period, so long
as (x) such elimination and/or closings are implemented by the business that was
the subject of any such Acquisition within six months of the date of such
Acquisition and are supportable and quantifiable by the underlying accounting
records of such business and (y) all cost increases expected to be incurred
following such Acquisition are also reflected in such determination as if such
cost increases had been incurred as of the beginning of such period), and, with
respect to all calculations made in clauses (i) and (ii), to the extent
applicable, based upon reasonable assumptions that are specified in reasonable
detail in the relevant Compliance Certificate or other certificate furnished to
the Administrative Agent in connection with the terms of this Agreement.

1.05Exchange Rates; Currency Equivalents.  (a)  The Administrative Agent or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the applicable L/C Issuer, as applicable.

(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

1.06Additional Alternative Currencies.  (a)  The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
L/C Issuer.

(b)Any such request shall be made to the Administrative Agent not later than
10:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 10:00 a.m., ten Business Days after receipt of

 

--------------------------------------------------------------------------------

 

such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c)Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.

1.07Change of Currency.  (a)  Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08Times of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.09Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10Rounding.   Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component,

 

--------------------------------------------------------------------------------

 

carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01The Loans.  

(a)(i) Closing Date Term Borrowing.  Subject to the terms and conditions set
forth herein, each Term Lender severally made a single loan in Dollars (or
continued or rolled-over its term loans outstanding under the Existing Credit
Agreements pursuant to Section 2.02(f)) to the Company on the Closing Date in an
amount equal to such Term Lender’s Term Commitment on the Closing Date (the
“Closing Date Term Loans”).  The amount of Closing Date Term Loans outstanding
under this Agreement as of the Fourth Amendment Effective Date is $890,625,000.

(ii)Fourth Amendment Effective Date Term Borrowing.  Subject to the terms and
conditions set forth herein, each Term Lender included on Schedule 2.01(a)
severally agrees to make a Term Loan in Dollars to the Company on the Fourth
Amendment Effective Date in an amount not to exceed such Term Lender’s Fourth
Amendment Term Commitment (the “Fourth Amendment Term Loans”).  The Term
Borrowing on the Fourth Amendment Effective Date shall consist of Term Loans
made simultaneously by the Term Lenders included on Schedule 2.01(a) in
accordance with their respective Fourth Amendment Term Commitments.  The funding
of the Fourth Amendment Term Loans shall be in addition to the Closing Date Term
Loans under this Agreement outstanding immediately prior to the Fourth Amendment
Effective Date, and the Fourth Amendment Term Commitment of each Term Lender
shall terminate upon the funding by such Term Lender of its Fourth Amendment
Term Loan on the Fourth Amendment Effective Date.  The Fourth Amendment Term
Loans shall be “Term Loans” for all purposes under this Agreement and each other
Loan Document and, except as expressly set forth in this Agreement, shall have
terms identical to the Closing Date Term Loans.

The Term Borrowings shall consist of Term Loans made or continued simultaneously
by the Term Lenders in accordance with their respective Applicable Percentage of
the Term Facility.  Amounts borrowed or continued under this Section 2.01(a) and
repaid or prepaid may not be re-borrowed.  Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b)The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
a “Revolving Credit Loan”) to the Borrowers in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding Amount
of all Revolving Credit Loans and Letters of Credit denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and re-borrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.  Notwithstanding anything to the
contrary contained herein, any Revolving Credit Lender (a “Funding Affiliate
Lender”) may at its option elect to fund any Revolving Credit Loan to any
Foreign Subsidiary Borrower through any foreign or domestic branch or Affiliate
(a “Funding Affiliate”) of such Funding Affiliate Lender;

 

--------------------------------------------------------------------------------

 

provided that (x) nothing herein shall constitute a commitment by any Funding
Affiliate to fund any Revolving Credit Loan, and (y) if a Funding Affiliate
fails to make all or any part of such Revolving Credit Loan, the Funding
Affiliate Lender shall be obligated to make such Revolving Credit Loan pursuant
to the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(b)(ii).  Each party
hereto hereby agrees that (a) neither the grant to any Funding Affiliate nor the
exercise by any Funding Affiliate of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 3.04), (b) no Funding
Affiliate shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Revolving Credit Lender would be liable, and (c) the
Funding Affiliate Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Revolving Credit Loan by
a Funding Affiliate hereunder shall utilize the Revolving Credit Commitment of
the Funding Affiliate Lender to the same extent, and as if, such Revolving
Credit Loan were made by such Funding Affiliate Lender.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by the Company pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be, in the case of Eurocurrency
Rate Loans denominated in Dollars, in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, and in the case of Eurocurrency
Rate Loans denominated in an Alternative Currency, in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Company is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) with respect to Revolving Credit Loans, the currency of the
Revolving Credit Loans to be borrowed, and (vii) with respect to Revolving
Credit Loans, the Borrower.  If the Company fails to specify a currency in a
Committed Loan Notice requesting a Revolving Credit Borrowing, then the
Revolving Credit Loans so requested shall be made in Dollars.  If the Company
fails to specify a Type of Loan in a Committed Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Revolving Credit Loans denominated in an Alternative
Currency, such Revolving Credit Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month.  Any
automatic conversion to Base Rate

 

--------------------------------------------------------------------------------

 

Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Revolving Credit Loan may be converted into or continued as a Revolving Credit
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Credit Loan and re-borrowed in the other
currency.  Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurocurrency Rate Loan.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Revolving Credit Loans denominated in a currency other than Dollars, in each
case as described in the preceding subsection.  In the case of a Term Borrowing
or a Revolving Credit Borrowing, each Appropriate Lender shall make the amount
of its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Credit Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Revolving Credit Borrowing denominated in Dollars is
given by the Company, there are L/C Borrowings outstanding, then the proceeds of
such Revolving Credit Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than (i) 20 Interest Periods in effect in the aggregate in respect of
the Revolving Credit Facility and (ii) 12 Interest Periods in effect in the
aggregate in respect of the Term Facility.

 

--------------------------------------------------------------------------------

 

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
the amendment, restatement and consolidation of the Existing Credit Agreements
as set forth in Section 10.22 or any refinancing, extension, loan modification
or similar transaction permitted by the terms of this Agreement, pursuant to the
procedure set forth in Section 10.22 or other cashless settlement mechanism
approved by the Company, the Administrative Agent and such Lender.  Without
limitation of the foregoing, each Lender that is a party to one or both of the
Existing Credit Agreements (each such Lender, an “Existing Lender”) hereby
elects to, in lieu of receiving full repayment of its existing loans under the
Existing Credit Agreements (“Existing Loans”) in connection with the amendment,
restatement and consolidation of the Existing Credit Agreements as set forth in
Section 10.22 and refinancing of the Existing Loans with Loans under this
Agreement, continue and convert 100% (or such lesser amount as the
Administrative Agent may allocate) of its Existing Loans via a cashless
settlement into Loans under this Agreement.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuers
agree, in reliance upon the agreements of the Revolving Credit Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or its Subsidiaries (including the
Designated Borrowers), and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Credit Outstandings denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the Revolving
Credit Exposure of any Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii)The L/C Issuers shall not issue any Letter of Credit, if:

(A)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

(B)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders and the applicable L/C Issuer
have approved such

 

--------------------------------------------------------------------------------

 

expiry date.  The parties hereto acknowledge that the Existing Letters of Credit
have the expiry dates set forth on Schedule 1.02.

(iii)An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(D)such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F)the Outstanding Amount of the L/C Obligations with respect to Letters of
Credit issued by such L/C issuer would exceed the sublimit established by such
L/C Issuer in accordance with the definition thereof (which shall in all cases
be less than or equal to the Letter of Credit Sublimit and shall be part of and
not in addition thereto) or

(G)any Revolving Credit Lender is at such time a Defaulting Lender, unless each
L/C Issuer having actual or potential Fronting Exposure with respect to issued
Letters of Credit has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to each such L/C Issuer as to Letters of Credit issued
by it (in its sole discretion) with the Company or such Defaulting Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv) with respect to the Defaulting Lender).

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit

 

--------------------------------------------------------------------------------

 

in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may
require.  Additionally, the Company shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Company (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the such L/C
Issuer’s usual and customary business practices.  Immediately upon the issuance
of each Letter of Credit, each

 

--------------------------------------------------------------------------------

 

Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii)If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined in good faith that it would
not be permitted at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension, or (C) such extension would result in the applicable Letter of Credit
having an expiry date later than the Letter of Credit Expiration Date.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 10:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the

 

--------------------------------------------------------------------------------

 

Company shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency.  In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Company, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the applicable L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing.  If the Company fails to so reimburse such L/C Issuer by
such time, such L/C Issuer shall promptly notify the Administrative Agent
thereof and promptly thereafter the Administrative Agent shall notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Company
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in Dollars in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of any L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv)Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of such L/C Issuer.

 

--------------------------------------------------------------------------------

 

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against such L/C Issuer, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Company of a Committed Loan Notice).  No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d)Repayment of Participations.

(i)At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent (or the applicable L/C Issuer)
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Company or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent (or the applicable L/C Issuer, as the case may be)),
the Administrative Agent will (or the applicable L/C Issuer, as the case may be)
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Revolving Credit Percentage thereof on

 

--------------------------------------------------------------------------------

 

demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Credit Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Obligations Absolute.  The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by an L/C Issuer of any requirement that exists for such L/C Issuer’s
protection and not the protection of the Company or any waiver by an L/C Issuer
which does not in fact materially prejudice the Company;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by an L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, examiner, provisional examiner or other representative of or successor
to any beneficiary or any transferee of such Letter of Credit, including any
arising in connection with any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

 

--------------------------------------------------------------------------------

 

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify applicable L/C Issuer.  The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuers, and any L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  An L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) [Reserved].

(h)Applicability of ISP.  Unless otherwise expressly agreed by the applicable
L/C Issuer and the Company when a Letter of Credit is issued (including any
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.  Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Company for, and no L/C Issuer’s rights and
remedies against the Company shall be impaired by, any action or inaction of
such L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where an L/C Issuer or the
beneficiary is

 

--------------------------------------------------------------------------------

 

located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(i)Letter of Credit Fees.  The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.09.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the first Business Day after the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Company shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at the rate per annum equal to 0.150%, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  In addition, the
Company shall pay directly to the L/C Issuers for their own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuers relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

--------------------------------------------------------------------------------

 

(m)Letter of Credit Reports.  For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent a report in the form of Exhibit O hereto (appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer) on
the last Business Day of each calendar month, on each date that an L/C Credit
Extension occurs with respect to any such Letter of Credit, and on each date
there is a change to the information set forth on such report.  The
Administrative Agent shall deliver to the Lenders on a quarterly basis a report
of all outstanding Letters of Credit.

2.04Swing Line Loans.

(a)The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (i) after
giving effect to any Swing Line Loan, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(y) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, (ii) the
Swing Line Lender shall not be under any obligation to make any such Swing Line
Loan if any Revolving Credit Lender is at such time a Defaulting Lender, unless
the Swing Line Lender has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the Swing Line Lender (in its sole discretion)
with the Company or such Defaulting Lender to eliminate such Swing Line Lender’s
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the Swing
Line Loan then proposed to be made or that Swing Line Loan and all other Swing
Line Loans then outstanding as to which the Swing Line Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion; and
provided, further, that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.04, prepay under Section 2.05, and re-borrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 12:00 noon on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 1:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing

 

--------------------------------------------------------------------------------

 

Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with

 

--------------------------------------------------------------------------------

 

respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender.  The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.  (a)  Optional.  

(i)Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 12:00 p.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in

 

--------------------------------------------------------------------------------

 

Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility) of such prepayment.  If such
notice is given by the Company (and has not been rescinded or revoked by the
Company), the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a)(i) shall be applied as directed by the
Borrower and, in the absence of any direction from the Borrower, to the
principal repayment installments thereof in the order of maturity.  Subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii)The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Company (and has not been rescinded or revoked by the Company), the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b)Mandatory.

(i)If any of the Borrowers or any Subsidiary makes any Disposition of the type
described in clause (i), (j) or (k) of Section 7.05 which results in the
realization by such Person of Net Cash Proceeds, the Borrowers shall prepay an
aggregate principal amount of the Loans equal to (A) 100% of the Net Cash
Proceeds received therefrom for any Disposition of the type described in Section
7.05(i) and (B) 100% of the Net Cash Proceeds received therefrom in excess of
$25,000,000100,000,000 in the aggregate for the Net Cash Proceeds received from
all such Dispositions of the type described in Sections 7.05(j) and (k) during
the twelve month period most recently ended on or before such date (and
including the month in which such Disposition occurred), in each case of clauses
(A) and (B) no later than fifteen (15) days after the end of the month during
which such Disposition occurred (such prepayments to be applied as set forth in
clauses (ii) and (v) below, as applicable); provided that, so long as no Event
of Default exists at such time, to the extent a Restricted Payment or other
distribution to a Borrower is required (notwithstanding the Loan Parties’
commercially reasonable efforts to make such mandatory prepayment without making
such Restricted Payment or other payment) in connection with such

 

--------------------------------------------------------------------------------

 

prepayment (or portion thereof), no prepayment (or a portion thereof) required
under this Section 2.05(b)(i) shall be made if the applicable Borrower or the
applicable Subsidiary determines in good faith that it would incur liability in
respect of Taxes (including any withholding tax) in connection with making such
Restricted Payment or other distribution which such Borrower, in its reasonable
judgment, deems to be material.  Notwithstanding anything in the preceding
sentence to the contrary, in the event the limitations or restrictions described
therein cease to apply to any prepayment (or portion thereof) required under
this Section 2.05(b)(i), the Borrowers shall make such prepayment in an amount
equal to the amount of such prepayment previously required to have been made
without having given effect to such limitations or restrictions, less the amount
by which the Net Cash Proceeds from the applicable Disposition were previously
used for the permanent repayment of Indebtedness.

(ii)Each prepayment of Termthe Loans pursuant to the foregoing clause (i) of
this Section 2.05(b) shall be applied, first, ratably between the Closing Date
Term Loans and the Fourth Amendment Term Loans (and, to the extent set forth in
the applicable Increase Joinder, any subsequent Incremental Term Loans) and to
the scheduled principal repayment installments thereof on a pro-rata basis and,
second, to the Revolving Credit Facility without any reduction of the Revolving
Credit Commitments in the manner set forth in clause (v) of this Section
2.05(b).  Subject to Section 2.17, such prepayments shall be paid to the Lenders
in accordance with their respective Applicable Percentages in respect of the
relevant Facilities.

(iii)If the Administrative Agent notifies the Company at any time that the Total
Revolving Credit Outstandings at such time exceed an amount equal to 103% of the
Revolving Credit Facility then in effect, then, within five Business Days after
receipt of such notice, the Borrowers shall prepay Revolving Credit Loans and/or
the Company shall (or shall cause another Loan Party to) Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 103% of the
Revolving Credit Facility then in effect; provided, however, that, subject to
the provisions of Section 2.16, the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iii) unless
after the prepayment in full of the Revolving Credit Loans the Total Revolving
Credit Outstandings exceed 103% of the Revolving Credit Facility then in
effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

(iv)If the Administrative Agent notifies the Company at any time that the
portion of the Total Revolving Credit Outstandings denominated in Alternative
Currencies at such time exceeds an amount equal to 103% of the Alternative
Currency Sublimit then in effect, then, within five Business Days after receipt
of such notice, the Borrowers shall prepay Revolving Credit Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such portion of the Total Revolving Credit Outstandings as
of such date of payment to an amount not to exceed 103% of the Alternative
Currency Sublimit then in effect; provided, however, that, subject to the
provisions of Section 2.16, the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Revolving Credit Loans denominated in
Alternative Currencies the portion of the Total Revolving Credit Outstandings
denominated in Alternative Currencies exceeds 103% of the Alternative Currency
Sublimit then in effect.  The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

 

--------------------------------------------------------------------------------

 

(v)Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, and second, shall be applied ratably to the outstanding Revolving
Credit Loans without any reduction of the Revolving Credit Commitments.

2.06Termination or Reduction of Commitments.  

(a)The Company may, upon notice to the Administrative Agent, terminate the
Revolving Credit Facility, or from time to time permanently reduce the Revolving
Credit Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, and (iv) if, after giving effect to any reduction of the
Revolving Credit Facility, the Alternative Currency Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the amount of
such excess.  The Administrative Agent will promptly notify the Revolving Credit
Lenders of any such notice of termination or reduction of the Revolving Credit
Facility.  The amount of any such Revolving Credit Facility reduction shall not
be applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by the Company.  Any reduction of the Revolving
Credit Facility shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Applicable Revolving Credit Percentage
(other than a reduction pursuant to Section 2.14(f)).  All fees accrued until
the effective date of any termination of the Revolving Credit Facility shall be
paid on the effective date of such termination.

(b)The applicable Term Commitments shall be automatically and permanently
reduced to zero on the date of the applicable Term Borrowing.

2.07Repayment of Loans.

(a)Term Loans.  The Company shall repay to the Term Lenders the aggregate
principal amount of all (x) Closing Date Term Loans outstanding in quarterly
installments on the last Business Day of each fiscal quarter (with the first
such payment date being March 31, 2018) in an amount equal to $11,875,000, and
(y) Fourth Amendment Term Loans outstanding in quarterly installments on the
last Business Day of each fiscal quarter (with the first such payment date being
September 30, 2019) in an amount equal to $4,562,500; provided, however, that
(i) the final principal repayment installment of the Term Loans shall be repaid
on the Maturity Date for the Term Facility and, in any event, shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date and (ii) the amount of each principal payment shall be adjusted for
the application of prepayments in accordance with the order of application set
forth in Section 2.05.

(b)Revolving Credit Loans.  Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of Revolving Credit Loans made to such Borrower and outstanding
on such date.

(c)Swing Line Loans.  The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

 

--------------------------------------------------------------------------------

 

2.08Interest.  (a)  Subject to the provisions of subsections (b) and (c) below,
(i) each Eurocurrency Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

(b)If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate but in no event greater than as may be permitted by applicable
Laws; provided that such Default Rate shall apply to the principal amount of all
outstanding Loans automatically upon the occurrence of any Event of Default
under Section 8.01(f).

(c)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided that such Default Rate shall apply automatically upon the occurrence of
any Event of Default under Section 8.01(f).

(d)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(e)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(f)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

(g)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a period of time
other than a calendar year (the “deemed period”), such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed period, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

2.09Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a)Facility Fee.  The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a facility fee in Dollars equal to the Applicable
Rate times the actual daily amount of the Revolving Credit Facility (or, if the
Revolving Credit Facility has terminated, on the Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations), regardless of
usage, subject to adjustment as provided in Section 2.17.  The facility fee
shall accrue at all times during the Availability Period (and

 

--------------------------------------------------------------------------------

 

thereafter so long as any Revolving Credit Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day after the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility (and, if applicable, thereafter on demand).  The facility fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)Other Fees.

(i)The Company shall pay to the Arrangers and the Administrative Agent for their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii)The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10Computation of Interest and Fees.  (a)  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) and Loans denominated in Canadian Dollars shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 or
366 day year), or, in the case of interest in respect of Revolving Credit Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.  With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

(b)If, as a result of any restatement of the financial statements of the Company
or for any other reason, the Company or the Lenders reasonably determine that
(i) the Consolidated Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), Section 2.03(j), Section 2.08(b), Section 2.08(c),
or Section 2.08(d) or under Article VIII.  Each Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

 

--------------------------------------------------------------------------------

 

2.11Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records.  Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.  (a)  General.  All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Revolving Credit Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 1:00 p.m. on the date specified
herein.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.

Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If (but without limiting the Borrowers’ obligations under Section
3.05), for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 1:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

--------------------------------------------------------------------------------

 

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Appropriate Lenders or the L/C Issuers hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuers, as
the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the L/C Issuers,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required

 

--------------------------------------------------------------------------------

 

hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and sub-participations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)if any such participations or sub-participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender or a Disqualified Institution), (y) the application of
Cash Collateral provided for in Section 2.16, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations or sub-participations in L/C Obligations or Swing
Line Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14Designated Borrowers.  (a)  Effective as of the date hereof, each Initial
Designated Borrower shall be a “Designated Borrower” hereunder and may receive
Revolving Credit Loans for its account on the terms and conditions set forth in
this Agreement.

(b)The Company may at any time, upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), seek to designate any
additional Material Subsidiary of the Company or any Non-Material Subsidiary of
the Company (an “Applicant Borrower”) as a Designated Borrower to receive
Revolving Credit Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such

 

--------------------------------------------------------------------------------

 

supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Revolving Lenders in their sole discretion, and Revolving Credit Notes
signed by such new Borrowers to the extent any Lenders so require.  No Applicant
Borrower shall become a Designated Borrower unless such Applicant Borrower shall
have been approved in writing by the Administrative Agent and the Required
Revolving Lenders, in each applicable case, in their sole discretion.  If the
Administrative Agent and the Required Revolving Lenders agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information (including documents and information
consistent with the requirements of Section 6.13), the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Revolving Credit Lenders agrees to permit
such Designated Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice or Letter of Credit Application may be submitted by or
on behalf of such Designated Borrower until the date five Business Days after
such effective date.

(c)The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary that is not an Excluded Subsidiary shall be joint and
several in nature.  The Obligations of all Designated Borrowers that are Foreign
Subsidiaries or otherwise subject to clauses (a), (b) or (e) of the definition
of “Excluded Subsidiary” shall be several in nature.

(d)Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto and (iii) the receipt of the proceeds of any
Revolving Credit Loans made by the Revolving Credit Lenders, to any such
Designated Borrower hereunder.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Designated Borrower.

(e)The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such; provided that there are no outstanding
Revolving Credit Loans payable by such Designated Borrower, or other amounts
payable by such Designated Borrower on account of any Revolving Credit Loans
made to it, as of the effective date of such termination.  The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

(f)(i) If the Company shall designate a Subsidiary as a Designated Borrower
hereunder that is a Foreign Subsidiary, any Revolving Credit Lender may, with
notice to the Administrative Agent and the Company, fulfill its Revolving Credit
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Borrower.

 

--------------------------------------------------------------------------------

 

(ii)  As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Foreign Subsidiary
as a Designated Borrower, any Revolving Credit Lender that may legally lend to
and/or establish credit for the account of such Designated Borrower directly or
through an Affiliate of such Lender as provided in the immediately preceding
paragraph shall so notify the Company and the Administrative Agent in writing;
provided that any Revolving Credit Lender that has not so notified the Company
and the Administrative Agent on or before the fifth Business Day after the
delivery of such notice of intent from the Company or the Administrative Agent
shall be deemed to have rejected the notice (such Lender, a “Protesting
Lender”). With respect to each Protesting Lender, the Company shall, effective
on or before the date that such Designated Borrower shall have the right to
borrow hereunder, either (A) notify the Administrative Agent and such Protesting
Lender that the Revolving Credit Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Revolving Credit Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from (if such Protesting Lender’s Revolving Credit Commitments are
assigned) the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Designated Borrower (in the
case an assignment, of all other amounts or, if such Revolving Credit
Commitments are terminated, of such outstanding principal and accrued interest,
fees and other amounts), or (B) cancel its request to designate such Subsidiary
as a “Designated Borrower” hereunder.

2.15Increase Option.

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent, the Company may from time to time request (a) prior to the
Maturity Date for the Revolving Credit Facility, an increase to the existing
Revolving Credit Commitments (which increase may take the form of new and/or
additional revolving tranches (which additional revolving tranches may include
additional Alternative Currency Sublimits and additional approved Alternative
Currencies)) (each an “Incremental Revolving Commitment”) and/or (b) the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”), by an aggregate amount (for all such requests) not exceeding
$250,000,000 after the Fourth Amendment Effective Date; provided that the
Company may make a maximum of two such requests after the Fourth Amendment
Effective Date.  Each such request shall specify (i) the date (each, an
“Increase Effective Date”) on which the Company proposes that the Incremental
Commitments shall be effective, which shall be a date not less than ten (10)
Business Days after the date on which such notice is delivered to the
Administrative Agent (unless otherwise agreed to by the Administrative Agent)
and (ii) the identity of each Eligible Assignee to whom the Company proposes any
portion of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment.  Each Incremental Commitment
shall be in an aggregate amount of at least $10,000,000 (provided that such
amount may be less than $10,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Incremental Commitments set
forth above).

(b)Conditions to Effectiveness of Increase.  The Incremental Commitments shall
become effective as of the Increase Effective Date; provided that:

(i)no Default or Event of Default shall have occurred and be continuing or would
result from the borrowings to be made on the Increase Effective Date;

(ii)the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case

 

--------------------------------------------------------------------------------

 

they shall have been true and correct as of such earlier date, and except that
for purposes of this Section 2.15(b), the representations and warranties
contained in Section 5.05(a) and Section 5.05(b) shall be deemed to refer to the
most recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01; and

(iii)the Borrowers shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.

(c)Terms of New Loans and Commitments.  The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i)terms and provisions of Incremental Term Loans shall be, except as otherwise
set forth herein or in the Increase Joinder (defined below), identical to (and
rank pari passu with) the Term Loans (it being understood that Incremental Term
Loans may be a part of the Term Loans) and to the extent that the terms and
provisions of Incremental Term Loans are not identical to the Term Loans (except
to the extent permitted by clause (iii), (iv) or (v) below) they shall be
reasonably satisfactory to the Required Lenders; provided that in any event the
Incremental Term Loans must comply with clauses (iii), (iv) and (v) below;

(ii)except to the extent necessary to address Alternative Currency provisions in
additional revolving tranches, the terms and provisions of Revolving Credit
Loans made pursuant to new Commitments shall be identical to the Revolving
Credit Loans;

(iii)the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the then
existing Term Loans;

(iv)the terms of any Incremental Term Loans shall not contain additional or
different covenants or financial covenants which are more restrictive in any
material respect than the covenants herein unless (A) all Lenders benefit
therefrom, (B) such covenants and/or financial covenants only apply after the
Latest Maturity Date or (C) otherwise consented to by the Required Lenders; and

(v)the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date with
respect to the Term Facility and existing Incremental Term Loans.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Company, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them.  Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.15.  In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Revolving Credit Loans or
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Credit Loans made pursuant to Incremental Revolving
Commitments and/or Incremental Term Loans that are Term Loans, respectively,
made pursuant to this Agreement.

(d)Adjustment of Revolving Credit Loans.  To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each

 

--------------------------------------------------------------------------------

 

Revolving Credit Lender that is acquiring an Incremental Revolving Commitment on
the Increase Effective Date shall make a Revolving Credit Loan, the proceeds of
which will be used to prepay the Revolving Credit Loans of the other Revolving
Credit Lenders immediately prior to such Increase Effective Date, so that, after
giving effect thereto, the Revolving Credit Loans outstanding are held by the
Revolving Credit Lenders pro rata based on their Revolving Credit Commitments
after giving effect to such Increase Effective Date.  If there is a new
borrowing of Revolving Credit Loans on such Increase Effective Date, the
Revolving Credit Lenders after giving effect to such Increase Effective Date
shall make such Revolving Credit Loans in accordance with Section 2.01(b).

(e)Making of New Term Loans.  On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Company in Dollars and in an amount equal to its new
Commitment.

(f)Equal and Ratable Benefit.  The Loans and Commitments established pursuant to
this Section 2.15 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranties.

(g)Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.  No increase pursuant to this Section
2.15 shall increase the Letter of Credit Sublimit or the Swing Line Sublimit
without the written consent of the L/C Issuers and/or the Swing Line Lender, as
applicable.

2.16Cash Collateral.  

(a)Certain Credit Support Events.  (i) Upon the request of the Administrative
Agent or an L/C Issuer (A) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  

(ii)At any time that there shall exist a Defaulting Lender, immediately upon the
request of the Administrative Agent, an L/C Issuer or the Swing Line Lender, the
Company shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  

(iii)In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 103% of
the Letter of Credit Sublimit then in effect, then, within five Business Days
after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds 103% of the Letter of Credit Sublimit.

(b)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Company, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all

 

--------------------------------------------------------------------------------

 

other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby (including by reason of exchange rate
fluctuations), the Company or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly to the Person providing the Cash Collateral following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.17Defaulting Lenders.  

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

(ii)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the applicable L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the applicable L/C Issuer or Swing Line Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in

 

--------------------------------------------------------------------------------

 

respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.  

(iii)Certain Fees.  That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Revolving Credit Loans funded by it and (2) its
Applicable Revolving Credit Percentage of the stated amount of Letters of Credit
and Swing Line Loans for which it has provided Cash Collateral pursuant to
Section 2.03, Section 2.04, Section 2.16, or Section 2.17(a)(ii), as applicable
(and the Company shall (A) be required to pay to each L/C Issuer and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i).

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Revolving Credit Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Revolving
Credit Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Revolving
Credit Lender to acquire, refinance or fund participations in Letters of Credit
and Swing Line Loans shall not exceed the positive difference, if any, of the
Revolving Credit Commitment of that non-Defaulting Revolving Credit Lender minus
the Revolving Credit Exposure of such non-Defaulting Lender.

(b)Defaulting Lender Cure.  If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto,

 

--------------------------------------------------------------------------------

 

whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders at par or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to

 

--------------------------------------------------------------------------------

 

additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.

(i)Each Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 Business Days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than Indemnified Taxes
and expenses payable by reason of the gross negligence or willful misconduct of
the applicable Recipient), whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.  Each Borrower shall, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 Business Days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or L/C Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and each Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and each Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or such Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(iii)

(A)Subject to paragraph (B) below, a Treaty Lender and each Loan Party which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Loan Party to obtain
authorization to make that payment without a Tax Deduction.

 

--------------------------------------------------------------------------------

 

(B)A Treaty Lender that holds a passport under the HM Revenue & Customs DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
on the signature pages of this Agreement; and a new Lender that is a Treaty
Lender that holds a passport under the HM Revenue & Customs DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence in the
Assignment and Assumption which it executes, and, having done so, that Lender
shall be under no obligation pursuant to paragraph (iii)(A) above.

(iv)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.01(c)(iii) above and:

(A)a Loan Party making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

(B)a Loan Party making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

a.that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

b.HM Revenue & Customs has not given the Loan Party authority to make payments
to that Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing;

(v)and in each case, the Loan Party has notified that Lender in writing, then
that Lender and the Loan party shall co-operate in completing any additional
procedural formalities necessary for that Loan Party to obtain authorization to
make that payment without a Tax Deduction.

(d)Evidence of Payments.  As soon as practicable after any payment of Taxes by a
Borrower to a Governmental Authority as provided in this Section 3.01, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e)Status of Lenders; Tax Documentation.  

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section

 

--------------------------------------------------------------------------------

 

3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit P-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit P-2 or Exhibit P-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance

 

--------------------------------------------------------------------------------

 

Certificate substantially in the form of Exhibit P-4 on behalf of each such
direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be.  If any Recipient determines, that it has received a refund of any Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to a Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund

 

--------------------------------------------------------------------------------

 

had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been
paid.  This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.  For purposes of
this subsection, the term “refund” shall include Tax refunds received in the
form of reductions of Taxes otherwise payable.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make, maintain, fund or charge interest with
respect to any such Loan or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans, (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate) either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof (a)(i) the
Administrative Agent determines that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”), or (b)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such

 

--------------------------------------------------------------------------------

 

Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Company and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans (which in no event shall be
less than zero), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (f) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer

 

--------------------------------------------------------------------------------

 

hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Additional Reserve Requirements.  The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have

 

--------------------------------------------------------------------------------

 

received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c)any failure by any Borrower to make payment of any Loan in any currency or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13,

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
applicable interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.  A certificate of a Lender setting forth the amount or amounts payable
under this Section 3.05 and delivered to the Company shall be conclusive absent
manifest error.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to a Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of such Borrower to repay the
Credit Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable

 

--------------------------------------------------------------------------------

 

pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or L/C Issuer, as the case may be.  The Company
hereby agrees to pay (or to cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by any Lender or L/C Issuer in connection
with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a) that eliminates the amounts payable pursuant to Section 3.04 or Section
3.01, the Company may replace such Lender in accordance with Section 10.13.

3.07Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Initial Credit Extension.  The obligation of each Lender and
each L/C Issuer to make its initial Credit Extension hereunder is subject to the
satisfaction of the following conditions precedent:

(a)Documentation.  The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies or copies sent by electronic transmission
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party (where applicable),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, the Company Guaranty, the Domestic
Subsidiary Guaranty, each UK Subsidiary Guaranty, each Canadian Subsidiary
Guaranty, each Spanish Subsidiary Guaranty, and each Luxembourg Subsidiary
Guaranty, each sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;

(ii)a Term Note executed by the Company and a Revolving Credit Note executed by
the Company and each Initial Designated Borrower in favor of each Lender
requesting Notes;

(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
the Company, each Domestic Subsidiary Guarantor and (to the extent such concept
applies) each

 

--------------------------------------------------------------------------------

 

other Subsidiary Guarantor is validly existing, in good standing (to the extent
applicable) and qualified to engage in business in its jurisdiction of
organization;

(v)a favorable opinion of Sidley Austin LLP, counsel to the Loan Parties, and
such other favorable opinions of counsel to the Subsidiary Guarantors as the
Administrative Agent may reasonably require, each addressed to the
Administrative Agent and each Lender, and each as to such matters concerning the
Loan Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

(vii)a certificate signed by a Responsible Officer of the Company certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

(viii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)Fees.  The Administrative Agent shall have received from the Company, in
immediately available funds, the fees required under the Fee Letters to be paid
on or before the Closing Date, all of which shall be fully earned and
non-refundable when due and payable.

(c)PATRIOT Act/KYC Information.  The Lenders shall have received, at least five
(5) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Canadian AML Acts, that were requested in writing at least ten (10)
Business Days prior to the Closing Date.

(d)Legal Fees and Expenses.  Unless waived by the Administrative Agent or the
Arrangers, the Company shall have paid the reasonable and documented
out-of-pocket fees and expenses of McGuireWoods LLP, one additional local
counsel in any relevant jurisdiction and one regulatory counsel, in each case to
the extent invoiced prior to or on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

 

--------------------------------------------------------------------------------

 

(a)The representations and warranties of (i) the Borrowers contained in Article
V (other than, solely in connection with any Credit Extension that is to be used
by the Borrowers to refinance Indebtedness in respect of Senior Notes to the
extent such Senior Notes have become current as a result of their scheduled
maturity and their scheduled maturity date is prior to the Maturity Date, as
such date may be extended from time to time (as certified by the Borrowers in
the applicable Committed Loan Notice), the representation and warranty contained
in the subsection (c) of Section 5.05 hereof), and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Lenders (in the case of any Revolving Credit Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.  

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.18, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing (if applicable in such Loan Party’s or Subsidiary’s
jurisdiction of incorporation or organization) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and

 

--------------------------------------------------------------------------------

 

all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and is licensed and in good standing (if applicable in such
Loan Party’s or Subsidiary’s jurisdiction of incorporation or organization)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.  Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.03Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Domestic Loan Party of the Liens granted by it pursuant to the
Security Documents, (c) the perfection or maintenance of the Liens created under
the Security Documents (including the first priority nature thereof subject to
Permitted Liens and to Section 10.24), or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Security Documents.

5.04Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, examinership or similar laws affecting creditors’ rights
generally and by principles of equity).

5.05Financial Statements; No Material Adverse Effect;

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Company and its Consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b)The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries dated September 30, 2017, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Company and its

 

--------------------------------------------------------------------------------

 

Consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.  Schedule
5.05 sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its Consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

5.07No Default.  Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09Environmental Compliance.  The Company and its Consolidated Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Company has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

5.10Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

5.11Taxes.  The Company and its Subsidiaries have filed all Federal, state,
provincial and other material tax returns and reports required to be filed, and
have paid all Federal, state, provincial and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Company or any Subsidiary
that would, if made, have a Material Adverse Effect.  

5.12ERISA Compliance.

 

--------------------------------------------------------------------------------

 

(a)Except as could not reasonably be expected to have a Material Adverse Effect,
(i) each Plan and Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or state Laws and
(ii) each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that the form of such Pension Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS or such
Pension Plan is the subject of an opinion letter from the IRS and, to the best
knowledge of the Company, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such tax-qualified status.

(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)Except as could not reasonably be expected to have a Material Adverse Effect,
(i) no ERISA Event has occurred, and the Company is not aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Company and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and the Company does not know of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) the
Company has not incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) the Company and to the best knowledge of the Company, no ERISA
Affiliate has engaged in a transaction that could reasonably be subject to
Section 4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d)Each Borrower is not and will not be a Benefit Plan in connection with the
Loans, the Letters of Credit or the Commitments.

5.13Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens.  The Company
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.  All of the outstanding
Equity Interests in the Company have been validly issued, and are fully paid and
non-assessable.

5.14Margin Regulations; Investment Company Act.

(a)No Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not

 

--------------------------------------------------------------------------------

 

more than 25% of the value of the assets (either of the applicable Borrower only
or of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b)None of the Company, any Person Controlling the Company, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15Disclosure.  The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  As of
the Fourth Amendment Effective Date, the information included in any Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

5.16Compliance with Laws.  Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person.  To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.18Representations as to Foreign Obligors.  Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a)Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental
acts.  Neither such Foreign Obligor nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,

 

--------------------------------------------------------------------------------

 

execution or otherwise) under the laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

(b)The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d)The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.19Material Subsidiaries.  As of the Closing Date, Schedule 5.19, or as of the
date the most recent supplement to Schedule 5.19 is delivered by the Company
pursuant to Section 6.13, sets forth the Material Subsidiaries of the Company.

5.20Taxpayer Identification Number; Other Identifying Information.  The true and
correct U.S. taxpayer identification number of the Company and each Designated
Borrower that is a Domestic Subsidiary and a party hereto on the Closing Date is
set forth on Schedule 5.20.  The true and correct unique identification number
of each Designated Borrower that is a Foreign Subsidiary and a party hereto on
the Closing Date that has been issued by its jurisdiction of organization and
the name of such jurisdiction are set forth on Schedule 5.20.

5.21OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned 50% or more, individually or in the aggregate by any individuals or
entities that are (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.

5.22Anti-Corruption Laws.  Except for the Foreign Corrupt Practices Act of 1977
investigation first publicly disclosed in the Company’s quarterly report on Form
10-Q for the quarter

 

--------------------------------------------------------------------------------

 

ended June 30, 2017 and referenced in the Company’s subsequent periodic public
filings under the Securities Exchange Act of 1934 prior to the Fourth Amendment
Effective Date, the Company and its Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.23Perfection of Security Interests.  The provisions of the Security Documents
are effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable first priority Lien (subject
to Permitted Liens and to Section 10.24) on all right, title and interest of
each respective Domestic Loan Party in the Collateral described therein.  All
filings, assignments, pledges and deposits of documents or instruments have been
made or will be made and all other actions have been taken or will be taken that
are necessary under applicable Law, or reasonably requested by the
Administrative Agent or any of the Lenders, to establish and perfect the
Administrative Agent’s security interests (as collateral agent for the Secured
Parties) in the Collateral, except as otherwise agreed in this Agreement or the
Security Documents.  The Domestic Loan Parties are the owners of the Collateral
free from any Lien, except for Permitted Liens.

5.245.23 EEAAffected Financial Institutions.  No Loan Party is an EEAAffected
Financial Institution.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or another Registered Public Accounting Firm of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; and

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the

 

--------------------------------------------------------------------------------

 

Company and its Consolidated Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

6.02Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company together with a reconciliation of the
financial condition and financial results (including balance sheet and income
statement items) of the Company and its Consolidated Subsidiaries, on the one
hand, and the Company and its Subsidiaries (including balance sheet and income
statement items), on the other hand;

(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Consolidated Subsidiary, or any audit of any of them;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Consolidated
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Consolidated Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT Act
and the Beneficial Ownership Regulation; and

(g)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Consolidated Subsidiary (including
projections), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Except for such Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or another similar electronic system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that so long as such Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” The
Administrative Agent and the Arrangers acknowledge that material non-public
information with respect to the Company and its Consolidated Subsidiaries is
highly confidential and agree to take commercially reasonable steps to protect
such information from public disclosure.  In the event of the inadvertent public
disclosure of any such information by the Administrative Agent or the Arrangers,
the Administrative Agent or the Arrangers, as applicable, shall promptly notify
the Company.  The Company acknowledges and agrees that the DQ List shall be
deemed suitable for posting and may be posted by the Administrative Agent and/or
the Arrangers on the Platform, including the portion of the Platform that is
designated for “public side” Lenders.

6.03Notices.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

 

--------------------------------------------------------------------------------

 

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c)of the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in an Event of Default; and

(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing (if applicable in such
Subsidiary’s jurisdiction of incorporation or organization) under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06Maintenance of Properties.  (a)  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07Maintenance of Insurance.  (a)  Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

--------------------------------------------------------------------------------

 

(b)Use its commercially reasonable efforts to ensure that (i) each Person
contracted by the Company or any of its Subsidiaries that at any time has
possession of any materials handled by the Company or its Subsidiaries maintains
insurance with financially sound and reputable insurance companies over such
materials with respect to property and risks of a character usually maintained
by Persons of comparable size engaged in the same or similar business and
similarly situated against loss, damage and liability of the kinds and in the
amounts customarily maintained by such Persons and (ii) in addition to, and not
in limitation of, clause (i) above, all third party contract haulers or other
Person contracted by the Company or its Subsidiaries to handle or transport
Hazardous Materials also maintains pollution legal liability insurance with
financially sound and reputable insurance companies with respect to the handling
or transporting of such materials of a character usually maintained by Persons
of comparable size engaged in the same or similar business and similarly
situated, and in each case the Company or its Subsidiary, as the case may be, be
named an additional insured under all such policies and obtain waivers of
subrogation from such third party contractors.

6.08Compliance with Laws.  Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6.10Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, prior to the occurrence of a
Default, the Company shall not be required to pay the expenses associated with
more than one such visitation and inspection by each Lender during any calendar
year; provided, further, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.

6.11Use of Proceeds.  Subject to the limitations set forth in Section 7.10, use
the proceeds of the Credit Extensions for (a) general corporate purposes,
including permitted stock repurchases, permitted Investments (including
Permitted Acquisitions) and all other lawful corporate purposes, (b) to
refinance any outstanding Indebtedness that is not permitted hereunder and (c)
to refinance Indebtedness of any business acquired in a Permitted Acquisition,
in each case, not in contravention of any Law or of any Loan Document.

6.12Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

 

--------------------------------------------------------------------------------

 

6.13Additional Subsidiary Guarantors. Notify the Administrative Agent if any
Person becomes a Material Subsidiary within 45 days after such occurrence (or
such longer period as the Administrative Agent may agree), and thereafter
promptly (and in any event, within 30 days after such notification (or such
longer period as the Administrative Agent may agree)) or, in the event of any
Subsidiary which becomes a Designated Borrower, on or prior to the time such
Subsidiary becomes a Designated Borrower, cause such Person to (a) so long as
such Person is not an Excluded Subsidiary or ESOL Holdco (unless, with respect
to ESOL Holdco, the ESOL Disposition is not consummated on or before the ESOL
Disposition Outside Date or the ESOL Disposition Agreement is terminated prior
to the ESOL Disposition Outside Date), (i) provide an unconditional guaranty of
the Obligations of each Borrower by executing and delivering to the
Administrative Agent a counterpart of or supplement to the Domestic Subsidiary
Guaranty or such other guaranty or document as the Administrative Agent shall
deem appropriate for such purpose and (ii) if such Person is required to become
or will become a Domestic Loan Party, duly execute and deliver to the
Administrative Agent joinders and supplements to the Security Documents or
additional agreements granting a security interest in the Collateral of such
Domestic Loan Party, in each case in form and substance reasonably satisfactory
to the Administrative Agent (including delivery of all certificates representing
owned Equity Interests and other instruments), and (b) deliver to the
Administrative Agent (i) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
such Subsidiary as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with any Loan Document to which it is or may
be a party; (ii) such documents and certifications as the Administrative Agent
may reasonably require to evidence that such Subsidiary is duly organized or
formed and is validly existing, in good standing (if applicable in such
Subsidiary’s jurisdiction of incorporation or organization) and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualifications,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, (iii) a supplement to Schedule 5.19 setting
forth the Subsidiaries of the Company necessary to make the representation and
warranty set forth in Section 5.19 true and correct and (iv) favorable opinion
letters of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.  In addition to the foregoing, the
Company may from time to time cause any Subsidiary that is not a Material
Subsidiary or a Designated Borrower to become a Subsidiary Guarantor by
providing the documentation required under clauses (a) and (b) of this Section
6.13. If one or more Material Subsidiaries are created in connection with, or
result from the consummation of, an Acquisition by the Company or any of its
Subsidiaries, then, notwithstanding the notice and timing provisions set forth
herein above, the Company shall cause such Subsidiaries to provide the guaranty
contemplated by this Section and execute and deliver the related documents
required by this Section concurrently with the consummation of such
Acquisition.  Notwithstanding anything to the contrary set forth herein, in no
event shall any Excluded Subsidiary that is excluded by virtue of clauses (a),
(b) or (e) of the definition thereof be required to provide a guaranty of any
Obligations of the Company or any Designated Borrower that is a Domestic
Subsidiary.

6.14Anti-Corruption Laws.  Conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the Corruption of Foreign Public
Officials Act (Canada), the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

6.15Further Assurances.  Cooperate with the Lenders and the Administrative Agent
and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

 

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(d)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)leases, subleases, licenses and sublicenses granted to third parties in the
ordinary course of business, in each case, not interfering with the operations
of business of the Company or its Subsidiaries;

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j)Liens securing Indebtedness permitted under Section 7.03(h); provided that
(i) the aggregate outstanding principal amount of such Indebtedness secured by
such Liens shall not exceed $100,000,000 at any time, and (ii) such Liens shall
not secure any Senior Notes;

 

--------------------------------------------------------------------------------

 

(k)Liens securing obligations in respect of Capital Leases on assets subject to
such Capital Leases to the extent such Capital Leases are otherwise permitted by
Section 7.03(f); and

(l)Liens of a Receivables SPV securing Indebtedness of such Receivables SPV;
provided that such Liens attach only to the Receivables which are the subject of
such Indebtedness and to the Equity Interests of the Receivables SPV.

7.02Investments.  Make any Investments, except:  

(a)Investments reflected on the consolidated balance sheet included in the
Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2017
and Investments since September 30, 2017 in existence on the date hereof and
described in Schedule 7.02, and any renewal or extension of any such Investments
that does not increase the amount of the Investment being renewed or extended as
determined as of such date of renewal or extension;

(b)Investments held by the Company or any Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(c)advances to officers, directors and employees of the Company and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d)Investments of the Company in any Subsidiary Guarantor that has provided an
unconditional guaranty of the Obligations of each Borrower and Investments of
any such Subsidiary Guarantor in the Company or in another such Subsidiary
Guarantor;

(e)with respect to any Borrower, Investments of such Borrower in any Subsidiary
Guarantor that has provided an unconditional guaranty of the Obligations of such
Borrower and Investments of any such Subsidiary Guarantor in such Borrower or in
another such Subsidiary Guarantor;

(f)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g)Guarantees permitted by Section 7.03; and

(h)other Investments not otherwise permitted under this Section 7.02 if, on the
date of the making or acquisition of such Investment, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to such
Investment, the Borrowers are in pro forma compliance (consistent with Section
1.04(d) if applicable) with the financial covenant contained in Section 7.11(b)
(determined as if such Investment had been made and any related Indebtedness
incurred in connection therewith were incurred on the last day of the most
recently completed four fiscal quarters of the Company), (iii) the aggregate
amount of all such Investments (including any Acquisition consideration) shall
not exceed $35,000,000 in any twelve month period ending on or before March 31,
2021, and (iv) if any such Investment is an Acquisition, the following
additional conditions must be satisfied:

(i)the Person to be acquired is not engaged in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the Closing Date or any business substantially related
or incidental thereto, except for Investments in other lines of business in an
aggregate amount not to exceed $100,000,000 at

 

--------------------------------------------------------------------------------

 

any time outstanding for all such Investments (the amount of any such Investment
being the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment);

(ii)the board of directors and, if required by applicable law, the shareholders,
or the equivalent thereof, of each of the Company or the applicable Subsidiary
and of the Person to be acquired has approved such Acquisition;

(iii)any Indebtedness directly or indirectly incurred or assumed in connection
with such Acquisition shall have been permitted to be incurred or assumed
pursuant to Section 7.03; and

(iv)if one or more additional Material Subsidiaries are created in connection
with, or result from the consummation of, such Acquisition, the Company shall
deliver or cause to be delivered to the Administrative Agent a supplement to
Schedule 5.19 setting forth the Subsidiaries of the Company necessary to make
the representation and warranty set forth in Section 5.19 true and correct after
giving effect to such Acquisition and, if so required pursuant to Section 6.13,
each of the Domestic Subsidiary Guaranty and related documents described by
Section 6.13 with respect to such additional Material Subsidiaries that are not
Excluded Subsidiaries.

7.03Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness reflected on the consolidated balance sheet included in the
Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2017
and Indebtedness incurred since September 30, 2017 outstanding on the date
hereof and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Company and its Subsidiaries, in the Company’s reasonable judgment, than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c)Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any other
Subsidiary Guarantor;

(d)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

--------------------------------------------------------------------------------

 

(e)intercompany Indebtedness permitted under Section 7.02;

(f)Capital Leases in an aggregate amount not to exceed $50,000,000 at any time
outstanding;

(g)Indebtedness incurred by a Receivables SPV in a Permitted Receivables
Transaction; and

(h)unsecured (except to the extent permitted by Section 7.01(j)) Indebtedness of
the Company or any of the Subsidiary Guarantors; provided that (i) no Default or
Event of Default shall have occurred and be continuing at the date of the
incurrence or assumption of any such Indebtedness and (ii) after giving effect
to the incurrence or assumption of such Indebtedness, the Company is in pro
forma compliance with the financial covenant set forth in Section 7.11(b)
(determined on the basis of the financial information for the most recently
completed four fiscal quarters of the Company as though such additional
Indebtedness had been incurred as of the last day of such period);

provided, in each case that no Subsidiary shall issue, Guarantee or incur any
Indebtedness under any Senior Note unless such Subsidiary is also a Subsidiary
Guarantor.

7.04Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person (including by division), or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or agree to or effect any Acquisition, except that, so long as no Default exists
or would result therefrom:

(a)any Subsidiary may liquidate or dissolve voluntarily into, and merge with and
into (i) the Company, provided that the Company shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that (x)
when any Designated Borrower is liquidating or dissolving into, or merging with
and into, another Subsidiary, a Designated Borrower shall be the continuing or
surviving Person and, (y) when any Subsidiary Guarantor is liquidating or
dissolving into, or merging with and into, another Subsidiary, a Subsidiary
Guarantor shall be the continuing or surviving Person;, and (z) when any
Domestic Loan Party is liquidating or dissolving into, or merging with or into,
another Subsidiary, a Domestic Loan Party shall be the continuing or surviving
Person.

(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that (i) if the transferor in such a transaction is a Designated
Borrower or Subsidiary Guarantor that is a Domestic Subsidiary, then the
transferee must either be the Company, a Designated Borrower that is a Domestic
Subsidiary or a Subsidiary Guarantor that is a Domestic Subsidiary and (ii) if
the transferor in such a transaction is a Designated Borrower or Subsidiary
Guarantor that is a Foreign Subsidiary, then the transferee must be the Company,
a Designated Borrower or a Subsidiary Guarantor; and

(c)the Company or any Subsidiary may consummate any (i) Permitted Acquisition
and (ii) Disposition permitted by Section 7.05 (other than Section 7.05(f)).

7.05Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of unused, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)Dispositions of inventory in the ordinary course of business;

 

--------------------------------------------------------------------------------

 

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary of the Company; provided that if the transferor of such
property is a Subsidiary Guarantor, the transferee thereof must be an entity in
which such Subsidiary Guarantor may make an InvestmentsInvestment pursuant to
Section 7.02(d), (e) or (h), such Dispositions shall be treated as Investments
under such Section and such Investments must be permitted thereunder;

(e)Dispositions of accounts receivable in connection with the collection or
compromise of such accounts receivable in the ordinary course of business;

(f)Dispositions permitted by Section 7.04;

(g)non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;

(h)Dispositions constituting a swap/exchange of assets for similar assets
(although not necessarily serving the same geographical area), provided that (i)
the net book value of the assets so Disposed in any transaction or series of
related transactions does not exceed $50,000,000 during the 12-month period
ending on the date of the last such Disposition and (ii) any cash paid (or
Indebtedness assumed) by the Company or any of its Subsidiaries in connection
with such swap/exchange shall reduce dollar-for-dollar the amount set forth in
clause (j) below;

(i)the sale, lease, assignment, transfer or other Disposition of Receivables in
connection with any Permitted Receivables Transaction; and

(j)Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided, that the net book value of the assets to be
Disposed, together with the net book value of all other assets Disposed of
pursuant to this clause (j), does not exceed the greater of (i) $500,000,000 and
(ii) 10% of Consolidated Total Assets (as reflected on the most recent audited
financial statements delivered pursuant to Section 6.01(a) prior to such date)
during the 12-month period ending on the date of the last such Disposition;

(k)the ESOL Disposition so long as such Disposition is consummated on or before
November 6, 2020 (as such date may be automatically extended to February 6, 2021
pursuant to the terms of Section 10.01(e) of the ESOL Disposition Agreement in
effect on the Fifth Amendment Effective Date, or such later date agreed to by
the Administrative Agent in its reasonable discretion, the “ESOL Disposition
Outside Date”); provided that the Company shall make all payments required
pursuant to Section 2.05(b)(i); and

(l)the Company may Dispose of any ESOL Assets/Equity Interests to ESOL Holdco;
provided that (i) if the ESOL Disposition is not consummated on or before the
ESOL Disposition Outside Date or (ii) the ESOL Disposition Agreement is
terminated prior to the ESOL Disposition Outside Date, then ESOL Holdco must
become a Domestic Subsidiary Guarantor and a Domestic Loan Party.

provided, however, that any Disposition pursuant to clauses (a) through (jk)
shall be for fair market value.

 

--------------------------------------------------------------------------------

 

7.06Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Company, the Subsidiary
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b)the Company and each Subsidiary may declare and make Restricted Payments
payable solely in the common stock or other common Equity Interests of such
Person;

(c)the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d)the Company and each Subsidiary may declare, pay and make Restricted Payments
consisting of dividends, repurchases or redemptions in an amount not to exceed
the greater of (i) $100,000,000 and (ii) 12.5% of Consolidated EBITDA in any
four fiscal quarter period; provided that (i) no Default or Event of Default
shall have occurred and be continuing at the date of the declaration or payment
thereof, (ii) after giving effect to such Restricted Payment and any related
Indebtedness incurred in connection therewith (as if such Restricted Payment and
related Indebtedness were made or incurred, as applicable, on the last day of
the most recently completed four fiscal quarters of the Company), the Company is
in pro forma compliance with the financial covenants set forth in Section 7.11,
and (iii) the aggregate amount of all such Restricted Payments made under this
Section 7.06(d), when taken together with all Restricted Payments made under
Section 7.06(e), shall not exceed $15,000,000 in any twelve month period ending
on or before March 31, 2021;

(e)the Company and each Subsidiary may declare, pay and make other Restricted
Payments consisting of dividends, repurchases or redemptions with respect to the
Company’s Equity Interests not otherwise permitted under this Section 7.06;
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the date of the declaration or payment thereof, (ii) after giving
effect to such Restricted Payment and any related Indebtedness incurred in
connection therewith on a pro forma basis (consistent with Section 1.04(d), if
applicable) (as if such Restricted Payment and related Indebtedness were made or
incurred, as applicable, on the last day of the most recently completed four
fiscal quarters of the Company), (A) the Consolidated Leverage Ratio does not
exceed 3.50 to 1.00 as of the end of such fiscal quarter and (B) the Company is
otherwise in pro forma compliance with the financial covenants set forth in
Section 7.11, and (iii) the aggregate amount of all such Restricted Payments
made under this Section 7.06(e), when taken together with all Restricted
Payments made under Section 7.06(d), shall not exceed $15,000,000 in any twelve
month period ending on or before March 31, 2021; and

(f)the Company and each Subsidiary may convert the Mandatorily Convertible
Shares in accordance with the terms thereof and, so long as no Default or Event
of Default shall have occurred and be continuing on the date of declaration or
payment thereof, may declare and make dividend payments thereon (in cash or
otherwise).

7.07Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto, except to the extent otherwise permitted under Sections
7.02(i) and (j) and 7.04.

 

--------------------------------------------------------------------------------

 

7.08Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided, that the foregoing restrictions shall not
apply to transactions between or among the Company and its Subsidiaries which
are expressly permitted under the other Sections of this Article VII.

7.09Burdensome Agreements.  Enter into any Contractual Obligation (other than
restrictions contained in (x) this Agreement or any other Loan Document, or (y)
any note purchase agreement, indenture or similar agreement related to any notes
issued in accordance with Section 7.03(b), (g) or (h), so long as, in the case
of this clause (y), any such limitations and requirements in any such
Contractual Obligation described in clauses (a) and (b) of this Section 7.09 are
similar to, or not materially more burdensome than, the limitations or
requirements set forth in Section 4.08 or Section 4.11 of that certain Indenture
dated as of the Fourth Amendment Effective Date by and between the Company and
U.S. Bank National Association, as trustee) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Company or any Loan Party or
to otherwise transfer property to the Company or any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Company, (iii) of the Company or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit (A)
any negative pledge incurred or provided in favor of any holder of Indebtedness
in respect of Capital Leases and purchase money obligations for fixed or capital
assets solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness and such transactions are
otherwise permitted under Sections 7.01 and 7.03 or (B) any restrictions on any
Receivables SPV or the Equity Interests, securities or other obligations thereof
pursuant to customary documentation entered into in connection with a Permitted
Receivables Transaction; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

7.10Use of Proceeds.  Other than to the extent permitted under Section 7.06, use
the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11Financial Covenants.

(a)Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.

(b)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Company set forth below to be greater than the
ratio set forth below opposite such period:(i) 5.00 to 1.00 as of the last day
of any fiscal quarter ending on or before December 31, 2021 and (ii) 4.50 to
1.00 as of the last day of any fiscal quarter ending on or after March 31, 2022;
provided that, upon the consummation of the ESOL Disposition in accordance with
Section 7.05(k) (if such Disposition occurs), each of the foregoing maximum
permitted Consolidated Leverage Ratio levels shall be decreased by 0.25 (to 4.75
to 1.00 and 4.25 to 1.00, respectively).

Fiscal Quarter Ending:

Maximum Consolidated Leverage Ratio:

On or before March 31, 2020

4.50 to 1.00

 

--------------------------------------------------------------------------------

 

June 30, 2020 through September 30, 2020

4.25 to 1.00

December 31, 2020

4.00 to 1.00

March 31, 2021 and each fiscal quarter thereafter

3.75 to 1.00

 

(c)More Favorable Provision.  Notwithstanding the foregoing, if a financial
covenant or ratio calculation included in this Agreement is defined in a manner
that is less restrictive than the same financial covenant or ratio calculation
set forth in the Senior Notes, including, as a result of any component
definition therein differing from the corresponding component definition in the
Senior Notes (each such covenant herein, a “More Favorable Provision”), such
More Favorable Provision shall only become less restrictive once the Senior
Notes are either (x) amended to have a corresponding covenant or calculation
that is no more restrictive than such More Favorable Provision or (y) repaid in
full and not replaced with Indebtedness that contains a corresponding covenant
or calculation that is more restrictive than such More Favorable Provision.

7.12Sanctions.  Directly or, to its knowledge, indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.13Anti-Corruption Laws.  Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions.

7.14Change to Organization Documents.  None of the Loan Parties shall amend or
otherwise alter its Organization Documents in a manner materially adverse to the
Secured Parties.  None of the Domestic Loan Parties shall change its name,
jurisdiction of organization or type of organization without giving the
Administrative Agent written notice at least 30 days prior thereto (or such
later date as agreed by the Administrative Agent).

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.  Any of the following shall constitute an event of
default (each, an “Event of Default”):

(a)Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, or 6.13 or Article VII; or

 

--------------------------------------------------------------------------------

 

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, in the case of any representation or warranty
qualified by reference to materiality or Material Adverse Effect, in any
respect) when made or deemed made; or

(e)Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $75,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than
$75,000,000; or (iii) any other event or series of events occurs that
constitutes an “Event of Default” with respect to any of the Senior Notes; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; makes a
proposal to its creditors or files notice of its intention to do so, institutes
any other proceeding under applicable Law seeking to adjudicate it a bankrupt or
an insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or applies for or consents to the appointment of any receiver,
receiver-manager, trustee, custodian, conservator, liquidator, rehabilitator,
examiner, provisional examiner or similar officer for it or for all or any
material part of its property or any corporate action is taken by any Loan Party
or any Material Subsidiary for the suspension of its debts generally (or any
class of them) or for the declaration of a moratorium of its debt (or any class
of it) or any analogous procedure or step is taken in any jurisdiction; or any
receiver, receiver-manager, trustee, custodian, conservator, liquidator,
rehabilitator, examiner, provisional examiner or similar officer is appointed
without the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

--------------------------------------------------------------------------------

 

(g)Inability to Pay Debts; Attachment.  (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy or (iii) the Company or any Subsidiary is, or is
deemed for the purposes of any Debtor Relief Law or other law, to be insolvent,
or stops, suspends, or announces its intention to stop or suspend payment of all
or a material part of its indebtedness; or

(h)Judgments.  There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)[Reserved.]

(j)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or

(k)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or any Security
Document shall for any reason cease to create a valid and perfected first
priority Lien on the Collateral purported to be covered thereby (subject to
Section 7.05, Section 10.24 and other transactions expressly permitted under the
Loan Documents); or

(l)Change of Control.  There occurs any Change of Control; or

(m)Regulatory Action.  Any Governmental Authority shall take any action with
respect to the Company or any of its Subsidiaries (including any action that
would cause any license, permit, consent or other authorization to cease to be
in full force and effect or to be held to be illegal or invalid and including
any action (including the commencement of an action or proceeding) that results
or may result in the revocation, termination, withdrawal, suspension or
substantial and adverse modification of any such license, permit, consent or
other authorization) which would have a Material Adverse Effect, unless such
action is set aside, dismissed or withdrawn within 60 days of its institution or
such action is being contested in good faith and its effect is stayed during
such contest.

8.02Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

--------------------------------------------------------------------------------

 

(a)declare the Commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuersthe Secured
Parties all rights and remedies available to it, the Lenders and the L/C
Issuersthe Secured Parties under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United Statesany Debtor Relief Law, the obligation of each Lender to make Loans
and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and amounts owing under Guaranteed Swap Contracts and Guaranteed Cash
Management Agreements) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers (including fees and time charges for attorneys who may be employees of
any Lender or any L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (ii) that portion of the
Obligations constituting amounts owing under Guaranteed Swap Contracts and
Guaranteed Cash Management Agreements ratably among the Lenders (and

 

--------------------------------------------------------------------------------

 

Affiliates thereof) and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16 in proportion to the respective
amounts described in this clause Fifth held by the L/C Issuers; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Swap Contracts shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender (or Affiliate of a
Lender or a Person that was a Lender or an Affiliate of a Lender at the time
such Swap Contract or Cash Management Agreement was entered into).  Each
Affiliate of a Lender not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01Appointment and Authority.  

(a)Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Borrower shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.  Each Lender authorizes and instructs the Administrative
Agent to enter into any intercreditor agreement contemplated to be entered into
in connection herewith as Administrative Agent for such Lender and to take such
action, and to exercise the powers, rights and remedies granted to the
Administrative Agent thereunder with respect thereto.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a party
to any Guaranteed Swap Contract or Guaranteed Cash Management Agreement) and
each L/C Issuer hereby irrevocably appoints

 

--------------------------------------------------------------------------------

 

and authorizes the Administrative Agent to act as the agent of such Lender and
such L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Domestic Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.;

(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any

 

--------------------------------------------------------------------------------

 

Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or an L/C Issuer.; and

(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or sufficiency of any Collateral, or (vvi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.

9.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06Removal or Resignation of Administrative Agent.  

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall

 

--------------------------------------------------------------------------------

 

have the right, in consultation with the Company, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender or a Disqualified Institution.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.  

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of such bank with an office in the United States;
provided that, without the consent of the Company (not to be unreasonably
withheld), the Required Lenders shall not be permitted to select a successor
that is not a U.S. financial institution described in Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

With effect from the Removal Effective Date or the Resignation Effective Date,
as applicable: (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Administrative Agent (other
than as provided in Section 3.01(g) and other than any right to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the Loan Documents, including (x) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Secured Parties and (y) in respect of any actions taken in connection
with transferring the agency to any successor Administrative Agent.

 

--------------------------------------------------------------------------------

 

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as an
L/C Issuer and Swing Line Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring or removed L/C Issuer and Swing Line Lender, (b) the retiring or
removed L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring or removed L/C Issuer to
effectively assume the obligations of the retiring or removed L/C Issuer with
respect to such Letters of Credit.

9.07Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none
of the arrangers, bookrunners, syndication agents or documentation agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and

(c)and any custodian, receiver, assignee, trustee, liquidator, sequestrator,
examiner, provisional examiner or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses,

 

--------------------------------------------------------------------------------

 

disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar applicable Laws in any other jurisdictions to
which any Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Laws.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles to make a bid, (ii) to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (k) of Section 10.01 of this Agreement), (iii)
the Administrative Agent shall be authorized to assign the relevant Obligations
to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10Guaranty and Collateral Matters.  TheWithout limiting the provisions of
Section 9.09, each of the Lenders and theeach L/C IssuersIssuer irrevocably
authorize the Administrative Agent at its option and in its discretion:

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the payment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments hereunder (other than (A) contingent

 

--------------------------------------------------------------------------------

 

indemnification obligations and (B) obligations and liabilities under Guaranteed
Cash Management Agreements and Guaranteed Swap Contracts as to which
arrangements satisfactory to the applicable Lender of Affiliate of a Lender
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and each applicable L/C Issuer shall have been made), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document or upon any applicable Loan Party being
released from its Obligations hereunder (including the ESOL Assets/Equity
Interests to the extent the ESOL Disposition is consummated in accordance with
Section 7.05(k)), or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent, under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j), 7.01(k) and 7.01(l); and

(c)to release (i) any Designated Borrower from its obligations hereunder so long
as all Loans to such Designated Borrower have been repaid and (ii) any Guarantor
from its obligations under any Domestic Subsidiary Guaranty, any Luxembourg
Subsidiary Guaranty, any Canadian Subsidiary Guaranty, any UK Subsidiary
Guaranty, any Spanish Subsidiary Guaranty or any other Guaranty executed by such
Guarantor, as applicable, in each case if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder (including any Guarantor that
is part of the ESOL Assets/Equity Interests to the extent the ESOL Disposition
is consummated in accordance with Section 7.05(k)) or becomes an Excluded
Subsidiary.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Guarantoror subordinate its interest in particular types or items of property,
or to release a Loan Party or its property from its obligations under a
Guarantyhereunder pursuant to this Section 9.10.  In each case as specified in
this Section 9.10, the Administrative Agent will, at the Loan Parties’ expense,
execute and deliver to the applicable Loan Party such documents as the Company
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Loan Party from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 9.10.  In the case of any such sale,
transfer of disposal of any property constituting Collateral in a transaction
constituting a Disposition permitted pursuant to Section 7.05 to a Person other
than a Domestic Loan Party, the Liens created by any of the Security Documents
on such property shall be automatically released without need for further action
by the Administrative Agent or any person (including the release of any Liens on
the ESOL Assets/Equity Interests upon the consummation of the ESOL Disposition
in accordance with Section 7.05(k)).  Without limiting the foregoing, in the
case of any Disposition of ESOL Assets/Equity Interests in a transaction
permitted pursuant to Section 7.05(k), ESOL shall be automatically released as a
Subsidiary Guarantor without the need for further action by the Administrative
Agent or any other Person.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

--------------------------------------------------------------------------------

 

9.11Guaranteed Cash Management Agreements and Guaranteed Swap Contracts.  Except
as otherwise expressly set forth herein or in any Security Document, no Lender
or an Affiliate of a Lender that obtains the benefits of Section 8.03 or any
Collateral by virtue of the provisions hereof or of any Security Documents shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Cash Management Agreements
and Guaranteed Swap Contracts unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender or Affiliate
of a Lender, as the case may be.

9.129.11 Lender Representation.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not a Benefit Plan in connection with the Loans, the Letters
of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and

 

--------------------------------------------------------------------------------

 

covenant in accordance with sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that none of the
Administrative Agent or the Arrangers or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X.
MISCELLANEOUS

10.01Amendments, Etc.  Except as otherwise provided in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Company or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders (it being understood and agreed that any amendment or waiver
with respect to any terms hereof without which a Default or Event of Default
would have occurred or any representation or warranty hereunder would have been
inaccurate shall not be deemed a waiver of any condition precedent set forth in
Section 4.02);

(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, Unreimbursed
Amount, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such payment; provided that the consent of the Required Term Lenders
(and only the Required Term Lenders) shall be required for any waiver or
amendment of mandatory prepayments under Section 2.05(b)(i);

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate”, to waive any obligation
of any Borrower to pay interest or Letter of Credit Fees at the Default Rate, or
to change the manner of computation of any financial ratio (including any change
in any applicable defined term) used in determining the Applicable Rate that
would result in a reduction of any interest rate on any Loan or any fee payable
hereunder;

 

--------------------------------------------------------------------------------

 

(f)change Section 8.03 or the order of application of any reduction in the
Commitments or any prepayment of the Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05 or
2.06, respectively, in any manner that adversely affects the Lenders under a
Facility without the written consent of (i) if such Facility is the Term
Facility, each Term Lender and (ii) if such Facility is the Revolving Credit
Facility, each Revolving Lender;

(g)amend Section 1.06 or Section 1.07 or the definition of “Alternative
Currency” without the written consent of each Required Revolving Lender;

(h)change the definition of “Applicable Percentage”, “Applicable Revolving
Credit Percentage” or any provision requiring the making of Loans or funding of
L/C Borrowings or Swing Line participations based on Applicable Percentages,
without the consent of each Lender to the applicable Facility;

(i)change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder or any provision of this
Agreement requiring the consent or approval of a number of Lenders without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or the definition of “Required Term Lenders” without the written
consent of each Lender under the applicable Facility; or

(j)release the Company from the Company Guaranty or all or substantially all of
the value of the Subsidiary Guaranties or any other Guaranty (other than the
Company Guaranty) without the written consent of each Lender; or

(k)other than pursuant to a Disposition permitted by the terms of this
Agreement, release all or substantially all of the Collateral without the
written consent of each Lender (excluding, if any Loan Party becomes a debtor
under any Debtor Relief Law, the release of “cash collateral”, as defined in
Section 363(a) of the federal Bankruptcy Code pursuant to a cash collateral
stipulation with the debtor approved by the Required Lenders);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

--------------------------------------------------------------------------------

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender, or requires the consent of each Lender directly affected by such
proposed amendment, waiver, consent or release, and such amendment, waiver,
consent or release has been approved by the Required Lenders or, as applicable,
by more than fifty percent (50%) of the Lenders who would be directly affected
by such amendment, waiver, consent or release, the Borrowers may, with the
consent of the Administrative Agent, (x) reduce such Non-Consenting Lender’s
Commitment on a non-pro-rata basis and repay the outstanding principal of the
Loans and L/C Advances of such Non-Consenting Lender (together with accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
including under Section 3.05, and under the other Loan Documents) on a non-pro
rata basis notwithstanding the provisions of Section 2.13 to the contrary,
provided that (1) no such termination and repayment shall occur during the
continuance of a Default or Event of Default, (2) such Non-Consenting Lender is
not a Defaulting Lender, and (3) after giving effect to any such termination and
repayment, the Total Revolving Credit Outstandings minus the amount of any Cash
Collateral that the Borrowers have provided to secure outstanding L/C
Obligations prior to or concurrently with such termination shall not exceed the
Revolving Credit Facility or (y) replace such Non-Consenting Lender in
accordance with and subject to the terms of Section 10.13; provided, that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section and/or by such repayment (together with
all other such repayments effected by, or assignments required by, the Borrowers
to be made pursuant to this paragraph).

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Company (i)
to add one or more additional revolving credit or term loan facilities to this
Agreement, in each case subject to the limitations in Section 2.15, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent, the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder.

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrowers, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

--------------------------------------------------------------------------------

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d)Change of Address, Etc.  Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for

 

--------------------------------------------------------------------------------

 

notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Company,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuers,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent

 

--------------------------------------------------------------------------------

 

pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Company shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, disbursements and other charges
of (x) one counsel for the Arrangers, the Administrative Agent and their
Affiliates and (y) if reasonably necessary as determined by the Administrative
Agent or the Arrangers, one firm of local counsel and one regulatory counsel in
each applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out of pocket expenses incurred by the Administrative Agent, any Lender or
any L/C Issuer (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, disbursements and other charges of (x) one
counsel for all Indemnitees, (y) if reasonably necessary as determined by the
Administrative Agent, one firm of local counsel and one regulatory counsel in
each applicable jurisdiction for all Indemnitees and (z) in the case of a
conflict of interest with respect to any Indemnitee, of another firm of counsel
for all such similarly situated Indemnitees) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit issued by such L/C Issuer if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee,

 

--------------------------------------------------------------------------------

 

be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 10.04(b) shall not apply to Taxes (which shall be
governed solely by Sections 3.01 and 3.04) other than any Taxes that represent
losses, claims, damages and liabilities arising from any non-Tax claims that are
indemnified pursuant to this Section 10.04(b).

(c)Reimbursement by Lenders.  To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the applicable Facility at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver, examiner or any other party, in connection with

 

--------------------------------------------------------------------------------

 

any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it (in
each case with respect to any Facility) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an

 

--------------------------------------------------------------------------------

 

Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)subject to subsection (f) of this Section, the consent of the Company (such
consent not to be unreasonably withheld or delayed) shall be required unless (1)
an Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and
is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;

(C)the consent of the applicable L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit issued by such L/C Issuer (whether or not then outstanding); and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Line Loans issued by such Swing Line  Lender (whether or not then outstanding).

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

--------------------------------------------------------------------------------

 

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Company and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof (which recording shall be made
promptly after such acceptance) by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by each of the Borrowers and the L/C
Issuers and Lenders at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries)

 

--------------------------------------------------------------------------------

 

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater benefit under Sections 3.01 and 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent.  Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.  

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

--------------------------------------------------------------------------------

 

(f)Disqualified Institutions.

(i)Notwithstanding anything to the contrary set forth herein, no assignment or
participation shall be made to any Person that was a Disqualified Institution as
of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Company has
consented to such assignment in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation).  For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Company of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this subsection (f)(i) shall not be
void, but the other provisions of this subsection (f) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Company’s prior written consent in violation of subsection (f)(i)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Company may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
the Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Commitment, (B) in the case of outstanding Loans held by Disqualified
Institutions, purchase or prepay such Loans by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section
10.06), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Bankruptcy Plan”), each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Bankruptcy Plan, (2) if such
Disqualified Institution does vote on such Bankruptcy Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws), and such vote shall not

 

--------------------------------------------------------------------------------

 

be counted in determining whether the applicable class has accepted or rejected
such Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code
of the United States (or any similar provision in any other Debtor Relief Laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv)The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same (it being understood that
the Administrative Agent will provide the DQ List to any Lender following its
request).

(g)Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(h)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Company and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

--------------------------------------------------------------------------------

 

(i)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America or any other L/C Issuer assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
Bank of America or such L/C Issuer may, as applicable, (i) upon 30 days’ notice
to the Company and the Lenders, resign as an L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender.  In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders (subject to such Lender’s consent) a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America or such other L/C Issuer as an L/C Issuer or
Swing Line Lender, as the case may be.  If any Person resigns as an L/C Issuer,
such Person shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the related
L/C Issuer to effectively assume the obligations of such L/C Issuer with respect
to such Letters of Credit.

10.07Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15, or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any Borrower and its obligations,
this Agreement or payments hereunder (it being understood that the DQ List may
be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)), (g) on a confidential basis to (i)
any rating agency in connection with rating the Company or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than the Company.  In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement, the name of the
Borrowers, the type and amount of the Facilities, the titles and roles of the
Arrangers, the Closing Date and certain other administrative details with
respect hereto,

 

--------------------------------------------------------------------------------

 

as applicable, to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
non-confidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (including without limitation, the Criminal Code
(Canada)) (the “Maximum Rate”).  If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any

 

--------------------------------------------------------------------------------

 

payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13Replacement of Lenders.  If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06 or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b) unless
such assignment fee is waived by the Administrative Agent in its sole discretion
pursuant to Section 10.06(b)(iv);

 

--------------------------------------------------------------------------------

 

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Designated Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  .  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

--------------------------------------------------------------------------------

 

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
such Borrower and its Affiliates, on the one hand, and the Administrative Agent
and the Arrangers, on the other hand, (B) such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, any Arranger nor any Lender has any obligation to such Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, any Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, each of the Borrowers
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17USA PATRIOT Act Notice.  Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) and the Canadian AML Acts, as applicable, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party,
information concerning its direct and

 

--------------------------------------------------------------------------------

 

indirect holders of Equity Interests and other Persons exercising Control over
it, and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the PATRIOT
Act and the Canadian AML Acts.  Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Canadian AML Acts.

10.18Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent or any Lender in such currency, the Administrative
Agent or such Lender, as the case may be, agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

10.19Electronic Execution of Assignments and Certain Other Documents.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including Assignment and Assumptions,
amendments or other Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.20Keepwell.  Each Loan Party that is party hereto and is a Qualified ECP
Guarantor at the time any Guarantee by any Specified Loan Party (or, in the case
of the Company as such Loan Party that is party hereto and is a Qualified ECP
Guarantor, at the time any Guarantee by any Specified Loan Party or Specified
Foreign Loan Party) becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
(or, in the case of the Company as Qualified ECP Guarantor, to each Specified
Loan Party and to each Specified Foreign Loan Party) with respect to such Swap
Obligation as may be needed by such Specified Loan Party or Specified Foreign
Loan Party, as applicable, from time to

 

--------------------------------------------------------------------------------

 

time to honor all of its obligations under its Guaranty and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
10.20 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party or Specified Foreign Loan Party, as applicable,
for all purposes of the Commodity Exchange Act.  For the avoidance of doubt, (a)
no Foreign Obligor or Excluded Subsidiary shall be a Qualified ECP Guarantor,
and (b) only the Company (and no other Loan Party) shall be a Qualified ECP
Guarantor on behalf of any Specified Foreign Loan Party.

10.21Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an
EEAAffected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEAAffected Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an EEAAffected
Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

10.22Existing Credit Agreements Amended, Restated and Consolidated.

(a)Existing Credit Agreements Amended, Restated and Consolidated.  On the
Closing Date, (i) this Agreement shall amend, restate and consolidate the
Existing Credit Agreements in their entirety and this Agreement shall not
constitute a novation of the parties’ rights and obligations thereunder, (ii)
the commitments of the Existing Lenders under the Existing Credit Agreements who
elect not to become Lenders under this Agreement shall be terminated, (iii) the
loans of the Existing Lenders under the Existing Credit Agreements who elect not
to become Lenders under this Agreement shall be deemed to be assigned and
reallocated and (iv) the Commitments of each of the Existing Lenders under any
Existing Credit Agreement who elect to become Lenders under this Agreement shall
be as set forth in

 

--------------------------------------------------------------------------------

 

Schedule 2.01 (and the outstanding amount of the Loans (as defined in and under
each Existing Credit Agreement, without giving effect to any Borrowings of Loans
under this Agreement on the Closing Date, but after giving effect to any
repayment or reduction thereof with the proceeds of any applicable sources)
shall be reallocated in accordance with such Commitments).  On the Closing Date,
the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreements shall be consolidated and evidenced by this Agreement and the
other Loan Documents, the “Loans” as defined in each Existing Credit Agreement
shall remain outstanding and be continued as, and converted to, Loans, under and
as defined in this Agreement, and the Existing Letters of Credit shall remain
issued and outstanding and shall be deemed to be Letters of Credit under and as
defined in this Agreement, and shall bear interest and be subject to such fees
as set forth in this Agreement.

(b)Interest and Fees under Existing Credit Agreement.  All interest and fees and
expenses, if any, owing or accruing under or in respect of the Existing Credit
Agreements through the Closing Date (excluding any breakage fees in respect of
“Eurocurrency Rate Loans” or “Eurodollar Rate Loans”, as applicable under and as
defined therein, which such breakage fees owing to the Lenders under this
Agreement, including after giving to the deemed assignment of Existing Loans as
set forth in clause (a)(iii) above, are hereby waived by each such Lender) shall
be calculated as of the Closing Date (pro-rated in the case of any fractional
periods), and shall be paid on the Closing Date.

10.23Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 10.23, the following terms have the following
meanings:

 



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

--------------------------------------------------------------------------------

 

 

 



“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

10.24Collateral Security.

(a)The Obligations shall be secured by (i) a perfected first-priority security
interest (subject to Permitted Liens entitled to priority under applicable Law)
in all personal property of the Domestic Loan Parties (other than Excluded
Assets), whether now owned or hereafter acquired, pursuant to the terms of the
Security Agreement to which each Domestic Loan Party is a party to the extent
perfected by the filing of UCC financing statements, and (ii) a pledge of 100%
of the capital stock or other Equity Interests of each Domestic Subsidiary
(other than an Excluded Subsidiary) to the Administrative Agent on behalf of the
Secured Parties and a pledge of the capital stock or other Equity Interests of
each Foreign Subsidiary (provided that not more than 65% of the total voting
power of all outstanding capital stock or other Equity Interest of any such
first-tier Foreign Subsidiary of a Domestic Loan Party shall be required to be
so pledged and no Equity Interests of any non-first-tier Foreign Subsidiary
shall be provided to be so pledged), in each case pursuant to the Pledge
Agreement; provided that the Domestic Loan Parties hereby agree, upon the
request of the Administrative Agent or the Required Lenders, to deliver, as
promptly as practicable, but in any event within ninety (90) days after request
therefor, or such other later time, if any, to which the Administrative Agent
may agree, (A) certificates of titles for all or substantially all vehicles,
trucks, trailers, tractors, automobiles and any other equipment covered by
certificates of title owned by a Domestic Loan Party (collectively, “Motor
Vehicles”) with the Administrative Agent listed as lienholder therein (subject
to a limited power of attorney in favor of the Company to dispose of titled
equipment) and, if required by the Administrative Agent, the Domestic Loan
Parties shall retain Corporation Service Company (or other similar company
satisfactory to the Administrative Agent) pursuant to agreements reasonably
satisfactory to the Administrative Agent pursuant to which Corporation Service
Company (or such other company) will agree to act as agent for the Secured
Parties with respect to the perfection of security interests in the Motor
Vehicles; and (B) mortgages with respect to Material Real Property and to take
such other steps and make such other deliveries as may be reasonably requested
by the Administrative Agent (including, without limitation, the delivery of
legal opinions, surveys, title insurance, environmental assessment reports,
flood hazard certifications, evidence of flood insurance, if required, and a
certification of the name and address of each real estate recording office where
a mortgage on the real estate on which any Collateral consisting of fixtures may
be located would be recorded) so as to provide the Administrative Agent, for the
benefit of the Secured Parties, a perfected first-priority security interest in
such assets.

(b)In the event any Domestic Loan Party disposes of any assets or Equity
Interests as permitted under, and in compliance with, Section 7.05 (including
any amendment thereof or consent thereunder), and no Default or Event of Default
would result therefrom, and so long as such Domestic Loan Party or the Company
shall have provided the Administrative Agent with such certifications or
documents, if any, as the Administrative Agent shall reasonably request, the
Administrative Agent will, at the Loan Parties’ sole cost and expense, and
without recourse to or warranty by the Administrative Agent, execute and deliver
all such forms, releases, discharges, assignments, termination statements, and
similar

 

--------------------------------------------------------------------------------

 

documents as such Domestic Loan Party or the Company may reasonably request in
order to release such Person from its Obligations under the Loan Documents and
to release the Liens granted to the Administrative Agent with respect to such
assets, Equity Interests or Subsidiary, as applicable.

[Signature pages followintentionally omitted]




 

--------------------------------------------------------------------------------

 

ANNEX B

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  _______________, _____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 17,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Stericycle, Inc., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ______________________________ of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2.

The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of the Company during
the accounting period covered by the attached financial statements.

3.

A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

--------------------------------------------------------------------------------

 

–or–

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.

The representations and warranties of (i) the Borrowers contained in Article V
of the Agreement and (ii) each Loan Party contained in each other Loan Document
or in any document furnished at any time under or in connection with the Loan
Documents, are true and correct in all material respects (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5.

The financial covenant analyses and information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.

6.

Since the date of delivery of the most recent Compliance Certificate, no Persons
have become Material Subsidiaries [other than _______________].

[signature page follows]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

STERICYCLE, INC.

By:  

Name:  

Title:  




 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended _______________ (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.11 (a) – Consolidated Interest Coverage Ratio.

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

1.

Consolidated Net Income for Subject Period:$

 

 

2.

Consolidated Interest Charges for Subject Period:$

 

 

3.

Provision for income taxes for Subject Period:$

 

 

4.

Depreciation expenses for Subject Period:$

 

 

5.

Amortization expenses for Subject Period:$

 

 

6.

Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:$

 

 

7.

Non-cash stock compensation expenses incurred in the Subject Period:$

 

 

8.

Cash charges associated with the settlement of the TCPA Action (subject to a
$45,000,000 aggregate cap) incurred in the Subject Period:$

 

 

9.

Cash charges associated with the settlement of the MDL Contract Action (subject
to a $295,000,000 aggregate cap) incurred in the Subject Period:$

 

 

10.

Cash charges related to legal fees and expenses associated with the MDL Contract
Action and related amendments to the Existing Credit Agreements and Senior Notes
(subject to a $5,000,000 aggregate cap) incurred in the Subject Period:$

 

 

12

Transaction Costs for Subject Period:$

 

 

13.

Extraordinary and non-recurring cash expenses or charges (subject to a
$10,000,000 aggregate cap) for Subject Period:$

 

 

14.

(x) with respect to any four fiscal quarter period ending on or before December
31, 2020, up to $200,000,000 in the aggregate, and (y) with respect to any four
fiscal quarter period ending after December 31, 2020 and on or before December
31, 2021, up to $100,000,000 in the aggregate of cash charges incurred prior to
December

 

 

--------------------------------------------------------------------------------

 

 

31, 2021 associated with (A) implementation of the Company’s Business
Transformation and Operational Optimization Expenses (each, as described in the
Company’s Form 10‑K for the fiscal year ended December 31, 2017), (B) internal
control remediation, accounting pronouncements and related professional and
consulting expenses, (C) legal and settlement related expenses and (D) up to
$25,000,000 of other cash charges:1$

 

 

15.

Income tax credits for Subject Period:$

 

 

16.

Non-cash additions to Consolidated Net Income for Subject Period:$

 

 

17.

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 +7 + 8 + 9 + 10 + 11 + 12 +
13 + 14 - 15 - 16):$

 

 

B.

Consolidated Interest Charges for Subject Period:$

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.17 ÷ Line I.B): to 1.00

 

 

D.

Minimum Permitted:3.00 to 1.00

 

II.

Section 7.11 (b) – Consolidated Leverage Ratio.

 

A.

Consolidated Funded Indebtedness at Statement Date$

 

B.Unrestricted Cash at Statement Date$

 

C.

Consolidated EBITDA for Subject Period (Line I.A.17 above):$

 

 

D.

Consolidated Leverage Ratio ((Line II.A – Line II.B) ÷ Line II.C): to 1.00

 

 

E.

Maximum Permitted:[___][2] to 1.00

 

 

F.

Consolidated Leverage Ratio for Subject Period for Pricing Grid Purposes ((Line
II.A – Line II.B) ÷ (Line II.C – Line I.A.14)): to 1.00

 

 

 

 

1 

Solely for purposes of determining compliance with Section 7.11 of the Credit
Agreement (and for no other purposes under the Credit Agreement, including,
without limitation, for determination of the “Applicable Rate” or determining
whether basket limitation apply under Section 7.02 or 7.06 of the Credit
Agreement).

2 

5.00 to 1.00 as of the last day of any fiscal quarter ending on or before
December 31, 2021 and 4.50 to 1.00 as of the last day of any fiscal quarter
ending on or after March 31, 2022; provided that, upon the consummation of the
ESOL Disposition in accordance with Section 7.05(k) (if such Disposition
occurs), each of the foregoing maximum permitted Consolidated Leverage Ratio
levels shall be decreased by 0.25 (to 4.75 to 1.00 and 4.25 to 1.00,
respectively).

 